Exhibit 10.4

EXECUTION COPY

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Dated as of May 4, 2007

among

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC. D/B/A J. CREW RETAIL

H.F.D. NO. 55, INC. D/B/A J. CREW FACTORY

MADEWELL INC.

J. CREW GROUP, INC.

J. CREW INTERNATIONAL, INC.

as Grantors

and

Each Other Grantor

From Time to Time Party Hereto

and

CITICORP USA, INC.

as Administrative Agent

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

Section 1.1

 

Definitions

   2

Section 1.2

 

Certain Other Terms

   5

ARTICLE II GRANT OF SECURITY INTEREST

   6

Section 2.1

 

Collateral

   6

Section 2.2

 

Grant of Security Interest in Collateral

   7

Section 2.3

 

Cash Collateral Accounts

   7

ARTICLE III REPRESENTATIONS AND WARRANTIES

   8

Section 3.1

 

Title; No Other Liens

   8

Section 3.2

 

Perfection and Priority

   8

Section 3.3

 

Jurisdiction of Organization; Chief Executive Office

   8

Section 3.4

 

Inventory and Equipment

   9

Section 3.5

 

Pledged Collateral

   9

Section 3.6

 

Accounts

   9

Section 3.7

 

Intellectual Property

   10

Section 3.8

 

Deposit Accounts; Securities Accounts

   10

Section 3.9

 

Commercial Tort Claims

   10

Section 3.10

 

Letters of Credit

   11

Section 3.11

 

Collateral Access Agreements, Bailee Letters, etc

   11

ARTICLE IV COVENANTS

   11

Section 4.1

 

Maintenance of Perfected Security Interest; Further Documentation

   11

Section 4.2

 

Changes in Locations, Name, Etc

   12

Section 4.3

 

Pledged Collateral

   12

Section 4.4

 

Accounts

   14

Section 4.5

 

Delivery of Instruments and Chattel Paper

   14

Section 4.6

 

Intellectual Property

   14

Section 4.7

 

License Agreements

   15

Section 4.8

 

Insurance

   16

Section 4.9

 

Notice of Commercial Tort Claims

   16

Section 4.10

 

Credit Card Agreements

   17

Section 4.11

 

Inventory Covenants

   17

ARTICLE V REMEDIAL PROVISIONS

   18

Section 5.1

 

Code and Other Remedies

   18

Section 5.2

 

Accounts and Payments in Respect of General Intangibles

   19

Section 5.3

 

Pledged Collateral

   20

Section 5.4

 

Proceeds to be Turned Over To Administrative Agent

   21

Section 5.5

 

Registration Rights

   21

Section 5.6

 

Deficiency

   21

ARTICLE VI THE ADMINISTRATIVE AGENT

   21

Section 6.1

 

Administrative Agent’s Appointment as Attorney-in-Fact

   21

Section 6.2

 

Duty of Administrative Agent

   23

Section 6.3

 

Authorization of Financing Statements

   23

Section 6.4

 

Authority of Administrative Agent

   23

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

ARTICLE VII MISCELLANEOUS

   24

Section 7.1

 

Amendments in Writing

   24

Section 7.2

 

Notices

   24

Section 7.3

 

No Waiver by Course of Conduct; Cumulative Remedies

   24

Section 7.4

 

Amendment and Restatement; Effectiveness

   24

Section 7.5

 

Successors and Assigns

   25

Section 7.6

 

Counterparts

   25

Section 7.7

 

Severability

   25

Section 7.8

 

Section Headings

   26

Section 7.9

 

Entire Agreement

   26

Section 7.10

 

Governing Law

   26

Section 7.11

 

Additional Grantors

   26

Section 7.12

 

Release of Collateral

   26

Section 7.13

 

Reinstatement

   27

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1

  Form of Deposit Account Control Agreement Annex 2   Form of Securities Account
Control Agreement Annex 3   Form of Pledge Amendment Annex 4   Form of Joinder
Agreement Annex 5   Form of Short Form Intellectual Property Security Agreement
Schedule 1   Jurisdiction of Organization; Principal Executive Office Schedule 2
  Pledged Collateral Schedule 3   Filings Schedule 3.11   Collateral Access
Agreements, Bailee Letters, etc. Schedule 4   Location of Inventory and
Equipment Schedule 5   Intellectual Property Schedule 6   Bank Accounts; Control
Accounts Schedule 7   Commercial Tort Claims

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of May 4, 2007, by
J. CREW OPERATING CORP., a Delaware corporation (“Operating”), J. CREW INC., a
New Jersey corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation
doing business as J. CREW RETAIL (“Retail”), H.F.D. No. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP INC. (“Holdings”), J. CREW INTERNATIONAL, INC.
(“JCI”, a “Guarantor” and together with Holdings, the “Guarantors”) and each of
the other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 7.11 (Additional Grantors) (each a “Grantor” and,
collectively, with the Borrowers and the Guarantors, the “Grantors”), in favor
of Citicorp USA, Inc. (“CUSA”), as agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the lenders and issuers from time to
time party thereto, Wachovia Bank, National Association, as administrative agent
(the “Existing Agent”), Congress Financial Corporation, as collateral agent (the
“Existing Collateral Agent”), Bank of America, as the syndication agent and
certain other parties thereto, are parties to the Amended and Restated Loan and
Security Agreement, dated as of December 23, 2004 (as amended, modified, or
supplemented prior to the Effective Date (as defined below), the “Existing
Credit Agreement”);

WHEREAS, the Existing Agent and the Existing Collateral Agent desire to resign
from each of their respective capacities as administrative agent and collateral
agent under the Existing Credit Agreement, and Citicorp desires to be appointed
as the successor Administrative Agent and as Swing Loan Lender and as Collateral
Agent under the Credit Agreement, each effective as of the Effective Date (as
defined below), pursuant to a master assignment and resignation agreement dated
on or prior to the date hereof (the “Master Assignment and Resignation
Agreement”), among the Existing Agent, the Existing Collateral Agent, Citicorp,
the Borrowers and the other Loan Parties; and

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Issuers have entered
into the Second Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented, modified, increased, renewed,
refunded, replaced or refinanced from time to time, the “Credit Agreement”)
which amends and restates, together with this Agreement, the Existing Credit
Agreement in its entirety;

WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent;

WHEREAS, the Loan Parties hereby reaffirm the Liens granted pursuant to the
Financing Agreements (as defined in the Existing Credit Agreement) to the
Existing Agent for the benefit of the Secured Parties (as defined in the
Existing Credit Agreement), which Liens shall continue in full force and effect
during the term of this Agreement and any renewals thereof and

 

1



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

shall cover the collateral securing the Obligations (as defined in the Existing
Credit Agreement) under the Financing Agreements (as defined under the Existing
Credit Agreement) and shall continue to secure the Secured Obligations; and

WHEREAS, each Grantor will receive substantial direct and indirect benefits from
the making of the Loans, the issuance of the Letters of Credit and the granting
of the other financial accommodations to the Borrowers under the Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrowers thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

ARTICLE I DEFINED TERMS

Section 1.1 Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein):

“Account Debtor”

“Account”

“Certificated Security”

“Chattel Paper”

“Commercial Tort Claim”

“Commodity Account”

“Deposit Account”

“Documents”

“Entitlement Holder”

“Entitlement Order”

“Equipment”

“Financial Asset”

“General Intangible”

“Goods”

“Instruments”

“Inventory”

“Investment Property”

“Letter-of-Credit Right”

“Proceeds”

“Securities Account”

“Securities Intermediary”

“Security”

“Security Entitlement”

“Supporting Obligation”

 

2



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(c) The following terms shall have the following meanings:

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof (subject to Section 7.11 (Additional Collateral
and Guaranties) of the Credit Agreement) and in which a security interest is
granted pursuant to Section 2.2 (Grant of Security Interest in Collateral),
including, to the extent a security interest is granted therein pursuant to
Section 2.2 (Grant of Security Interest in Collateral), (i) all Stock and Stock
Equivalents of any Person that are acquired by any Grantor after the date
hereof, together with all certificates, instruments or other documents
representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing, (ii) all additional Indebtedness from time
to time owed to any Grantor by any obligor on the Pledged Debt Instruments and
the Instruments evidencing such Indebtedness and (iii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing. “Additional Pledged Collateral” may be General Intangibles,
Instruments or Investment Property.

“Agreement” means this Pledge and Security Agreement.

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (Form of Deposit Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent), executed by the
Grantor, the Administrative Agent and the relevant financial institution;
provided, however, that the deposit account control agreements executed and
delivered in connection with the Existing Credit Agreement shall also be
included in this definition.

“Excluded Property” means, collectively, (i) any rights or interests in any
contract, lease, permit, license, charter or license agreement covering real or
personal property, as such, if under the terms of such contract, lease, permit,
license, charter or license agreement, or applicable law with respect thereto,
the valid grant of a security interest or lien therein to Administrative Agent
is prohibited and such prohibition has not been or is not waived or the consent
of the other party to such contract, lease, permit, license, charter or license
agreement has not been or is not otherwise obtained or under applicable law such
prohibition cannot be waived; provided, that, the foregoing exclusion shall in
no way be construed (A) to apply if any such prohibition is unenforceable under
Sections 9-406, 9-407 or 9-408 of the UCC or other applicable law or (B) so as
to limit, impair or otherwise affect Administrative Agent’s unconditional
continuing security interests in and liens upon any rights or interests of a
Grantor in or to monies due or to become due under any such contract, lease,
permit, license, charter or license agreement (including any Receivables) and
(ii) the Stock of J. Crew Japan, Inc. (“J. Crew Japan”).

“Intellectual Property” shall mean, as to each Grantor, such Grantor’s now owned
and hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
registrations, trademarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; trade secret rights, copyright rights,
rights in works of authorship, domain names and domain name registration;
software and contract rights relating to computer software programs, in whatever
form created or maintained.

 

3



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

“LLC’ means each limited liability company in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

“LLC Agreement” means each operating agreement with respect to a LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Partnership” means each partnership in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on Schedule 2 (Pledged Collateral).

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor, all Chattel Paper,
certificates or other Instruments representing any of the foregoing and all
Security Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not a Pledged Certificated Stock, including all right, title and
interest of any Grantor as a limited or general partner in any Partnership or as
a member of any LLC and all right, title and interest of any Grantor in, to and
under any Partnership Agreement or LLC Agreement to which it is a party.

“Receivables” means all of the following now owned or hereafter arising or
acquired property of each Grantor: (a) all Accounts; (b) all interest, fees,
late charges, penalties, collection fees and other amounts due or to become due
or otherwise payable in connection with any Account; (c) all payment intangibles
of such Grantor; (d) letters of credit, indemnities, guarantees, security or
other deposits and proceeds thereof issued payable to any Grantor or

 

4



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

otherwise in favor of or delivered to any Grantor in connection with any Account
or any Credit Card Receivables; or (e) all other Accounts, contract rights,
Chattel Paper, Instruments, notes, General Intangibles and other forms of
obligations owing to any Grantor, whether from the sale and lease of goods or
other property, licensing of any property (including Intellectual Property or
other General Intangibles), rendition of services or from loans or advances by
any Grantor or to or for the benefit of any third person (including loans or
advances to any Affiliates or Subsidiaries of any Grantor) or otherwise
associated with any Accounts, Inventory or General Intangibles of any Grantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Grantor in
connection with the termination of any Title IV Plan or other employee benefit
plan and any other amounts payable to any Grantor from any Title IV Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which any Grantor is a
beneficiary).

“Records” means, as to each Grantor, all of such Grantor’s present and future
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of any Grantor
with respect to the foregoing maintained with or by any other person).

“Securities Account Control Agreement” means a letter agreement, substantially
in the form of Annex 2 (Form of Securities Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent), executed by the
relevant Grantor, the Administrative Agent and the relevant Approved Securities
Intermediary; provided, however, that the securities account control agreements
executed and delivered in connection with the Existing Credit Agreement shall
also be included in this definition.

“Securities Act” means the Securities Act of 1933, as amended.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

Section 1.2 Certain Other Terms

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

 

5



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

(f) Any reference in this Agreement to a Financing Agreement shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

(h) The terms “Lender,” “Issuer” “Administrative Agent” and “Secured Party”
include their respective successors.

(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

ARTICLE II GRANT OF SECURITY INTEREST

Section 2.1 Collateral

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

(a) all Accounts;

(b) all General Intangibles, including, without limitation, all Intellectual
Property;

(c) all Goods, including, without limitation, Inventory and Equipment;

(d) all Real Property subject to the Mortgages and fixtures;

(e) all Chattel Paper, including, without limitation, all tangible and
electronic chattel paper;

(f) all Instruments, including, without limitation, all promissory notes;

(g) all Documents;

(h) all Deposit Accounts;

 

6



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(i) all letters of credit, banker’s acceptances and similar instruments and
including all Letter-of-Credit Rights;

(j) all Supporting Obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (A) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (B) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (C) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (D) deposits by and property of Account Debtors or
other persons securing the obligations of Account Debtors;

(k) all (A) Investment Property (including Securities, whether Certificated
Securities or uncertificated Securities, Securities Accounts, Security
Entitlements, commodity contracts or Commodity Accounts) and (B) monies, credit
balances, deposits and other property of any Grantor now or hereafter held or
received by or in transit to Administrative Agent, any Lender or its Affiliates
or at any other depository or other institution from or for the account of any
Grantor, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;

(1) all Commercial Tort Claims, including, without limitation, those described
on Schedule 7 (Commercial Tort Claims) and on any supplement thereto received by
the Administrative Agent pursuant to Section 4.9 (Notice of Commercial Tort
Claims);

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral;

provided, however, that “Collateral ” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

Section 2.2 Grant of Security Interest in Collateral

To secure payment and performance of all Obligations, each Grantor hereby grants
to Administrative Agent, for itself and the benefit of Lenders, a continuing
security interest in, a lien upon, and a right of set off against, and hereby
assigns to the Administrative Agent, for itself and the benefit of Lenders, as
security (and hereby confirms, reaffirms and restates the prior grant thereof to
the Existing Agent, for itself and Lenders, pursuant to the Existing Credit
Agreement in favor of the Administrative Agent and the Secured Parties), the
Collateral.

Section 2.3 Cash Collateral Accounts

The Administrative Agent has established a Deposit Account at Citibank, N.A.,
designated as “Citicorp USA, Inc. – J. Crew Cash Collateral Account”. Such
Deposit Account shall be a Cash Collateral Account.

 

7



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
the Credit Agreement, each Grantor hereby represents and warrants each of the
following to the Administrative Agent, the Lenders, the Issuers and the other
Secured Parties:

Section 3.1 Title; No Other Liens

Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement, such Grantor (a) is the record and beneficial owner of the
Pledged Collateral pledged by it hereunder constituting Instruments or
Certificated Securities, (b) is the Entitlement Holder of all such Pledged
Collateral constituting Investment Property held in a Securities Account and
(c) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien, other
than Liens permitted by Section 8.2 (Liens, Etc.) of the Credit Agreement.

Section 3.2 Perfection and Priority

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (i) in the case of all Collateral
in which a security interest may be perfected by filing a financing statement
under the UCC, the completion of the filings and other actions specified on
Schedule 3 (Filings) (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Administrative Agent in
completed and duly executed form), (ii) the delivery to the Administrative Agent
of all Collateral consisting of Instruments and Certificated Securities, in each
case properly endorsed for transfer to the Administrative Agent or in blank (it
being acknowledged by the Administrative Agent that delivery of the Pledged
Stock constituting Term Loan Primary Collateral (as defined in the Intercreditor
Agreement) is subject to the terms of the Intercreditor Agreement), (iii) the
execution of the Master Assignment and Resignation Agreement, (A) the assignment
of existing Securities Account Control Agreements with respect to Investment
Property not in certificated form that have been executed and delivered in
connection with the Existing Credit Agreement and (B) the assignment of existing
Deposit Account Control Agreements with respect to each Deposit Account of a
Grantor with respect to which a Deposit Account Control Agreement is required by
Section 7.12 (Control Accounts; Approved Deposit Accounts) of the Credit
Agreement that have been executed and delivered in connection with the Existing
Credit Agreement, and (iv) all appropriate filings having been made with the
United States Copyright Office. Subject to the Intercreditor Agreement, such
security interest shall be prior to all other Liens on the Collateral.

Section 3.3 Jurisdiction of Organization; Chief Executive Office

Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 1 (Jurisdiction of Organization; Principal Executive
Office) and such Schedule 1 (Jurisdiction of Organization; Principal Executive
Office) also lists all jurisdictions of incorporation, legal names and locations
of such Grantor’s chief executive office or sole place of business for the five
years preceding the date hereof.

 

8



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 3.4 Inventory and Equipment

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory or Equipment in transit) are kept at the locations listed on
Schedule 4 (Location of Inventory and Equipment) and such Schedule 4 (Location
of Inventory and Equipment) also list the locations of such Inventory and
Equipment for the five years preceding the date hereof.

Section 3.5 Pledged Collateral

(a) The Pledged Stock pledged hereunder by such Grantor is listed on Schedule 2
(Pledged Collateral) and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) has been duly authorized, validly issued and is
fully paid and nonassessable.

(c) Subject to the Intercreditor Agreement, each of the Pledged Debt Instruments
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).

(d) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.3(a) (Pledged
Collateral) and Section 7.11 of the Credit Agreement (it being acknowledged by
the Administrative Agent that delivery of all Certificated Securities
constituting Term Loan Primary Collateral (as defined in the Intercreditor
Agreement) is subject to the terms of the Intercreditor Agreement).

(e) All Pledged Collateral held by a Securities Intermediary in a Securities
Account is subject to a Securities Account Control Account.

(f) Subject to the Intercreditor Agreement, other than Pledged Stock
constituting General Intangibles, there is no Pledged Collateral other than that
represented by Certificated Securities or Instruments in the possession of the
Administrative Agent or that consist of Financial Assets held in a Securities
Account that is subject to a Securities Account Control Agreement.

Section 3.6 Accounts

No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.3 (Pledged Collateral).

 

9



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 3.7 Intellectual Property

(a) Each Grantor owns all right, title and interest in and to, or has valid and
continuing rights to use, sell and license, all Intellectual Property used in
the conduct of its business. Schedule 5 (Intellectual Property) lists all
Intellectual Property owned by such Grantor that is the subject of a
registration or application for registration in the United States or any foreign
jurisdiction, and all other Material Intellectual Property of such Grantor on
the date hereof, separately identifying that owned by such Grantor and that
licensed to such Grantor. The Intellectual Property set forth on Schedule 5
(Intellectual Property) for such Grantor constitutes all of the intellectual
property rights necessary to conduct its business.

(b) All Material Intellectual Property owned by such Grantor is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned, and to the knowledge of such Grantor, no third party is
infringing, misappropriating, diluting or otherwise violating such Material
Intellectual Property.

(c) Except as set forth in Schedule 5 (Intellectual Property), none of the
Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

(d) The operation and conduct of the business of such Grantor does not infringe,
misappropriate, dilute or violate the intellectual property rights of any other
Person.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of, or such
Grantor’s rights in, any Material Intellectual Property.

(f) No actions or proceedings seeking to limit, cancel or question the validity
of any Intellectual Property owned by such Grantor or such Grantor’s ownership
interest therein is pending or, to the knowledge of such Grantor, threatened,
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There are no claims, judgments or settlements to be paid by such Grantor
relating to the Intellectual Property that, in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Section 3.8 Deposit Accounts; Securities Accounts

The only Deposit Accounts or Securities Accounts maintained by any Grantor on
the date hereof are those listed on Schedule 6 (Bank Accounts; Control
Accounts).

Section 3.9 Commercial Tort Claims

The only Commercial Tort Claims in excess of $1,000,000 of any Grantor existing
on the date hereof (regardless of whether the amount, defendant or other
material facts can be determined and regardless of whether such Commercial Tort
Claim has been asserted, threatened or has otherwise been made known to the
obligee thereof or whether litigation has been commenced for such claims) are
those listed on Schedule 7 (Commercial Tort Claims), which sets forth such
information separately for each Grantor.

 

10



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 3.10 Letters of Credit

[Intentionally Omitted].

Section 3.11 Collateral Access Agreements, Bailee Letters, etc.

Schedule 3.11 (Collateral Access Agreements, Bailee Letters, etc.) sets forth
all collateral access agreements, bailee letters, third party agreements
relating to the location of the Collateral, or equivalent documents of each Loan
Party as of the date hereof. In the event that any Collateral is at any time
after the date hereof located on premises (other than a store location or a
factory store location) for which a collateral access agreement, bailee letter,
third party agreement relating to the location of the Collateral, or equivalent
document has not been obtained, Grantors shall promptly notify the
Administrative Agent thereof in writing. Within 30 days of Administrative
Agent’s request, Grantors shall deliver to Administrative Agent a collateral
access agreement, bailee letter, third party agreement relating to the location
of the Collateral or equivalent document duly authorized, executed and delivered
by such person and the Grantors that is the owner of such Collateral.

ARTICLE IV COVENANTS

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

Section 4.1 Maintenance of Perfected Security Interest; Further Documentation

(a) Such Grantor shall maintain the security interest created by this Agreement
as a first priority perfected security interest, subject to the Intercreditor
Agreement and shall defend such security interest and such priority against the
claims and demands of all Persons.

(b) Such Grantor shall furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Deposit
Account Control Agreements and Securities Account Control Agreements (other than
with respect to those deposit accounts and securities accounts that are subject
to existing Deposit Account Control Agreements and Securities Account Control
Agreements as of the date hereof).

 

11



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 4.2 Changes in Locations, Name, Etc.

(a) Except upon 30 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (i) all additional financing statements
and other documents reasonably requested by the Administrative Agent to maintain
the validity, perfection and priority of the security interests provided for
herein and (ii) if applicable, a written supplement to Schedule 4 (Location of
Inventory and Equipment) showing (A) any additional locations at which Inventory
or Equipment shall be kept or (B) any changes in any location where Inventory or
Equipment shall be kept that would require the Administrative Agent to take any
action to maintain a perfected security interest in such Collateral, such
Grantor shall not do any of the following:

(i) permit any Inventory or Equipment that, in the aggregate, has a Fair Market
Value in excess of $100,000 ,to be kept at a location other than those listed on
Schedule 4 (Location of Inventory and Equipment), except for: (a) Inventory or
Equipment in transit, (b) Inventory sold in the ordinary course of such
Grantor’s business, (c) Equipment that is undergoing repairs or maintenance in
the ordinary course of such Grantor’s business and (d) Inventory or Equipment
located at a store location or factory store location;

(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 3.3 (Jurisdiction of Organization; Chief Executive
Office); or

(iii) change its legal name or organizational identification number, if any, or
corporation, limited liability company or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become seriously misleading.

Section 4.3 Pledged Collateral

Subject to the Intercreditor Agreement:

(a) Such Grantor shall (i) deliver to the Administrative Agent, all certificates
and Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by the Grantor, in substantially the form
of Annex 3 (Form of Pledge Amendment), an acknowledgment and agreement to a
Joinder Agreement duly executed by the Grantor, in substantially the form in the
form of Annex 4 (Form of Joinder Agreement), or such other documentation
acceptable to the Administrative Agent (it being acknowledged by the
Administrative Agent that delivery of the Pledged Collateral constituting Term
Loan Primary Collateral (as defined in the Intercreditor Agreement) is subject
to the terms of the Intercreditor Agreement) and (ii) maintain all other Pledged
Collateral constituting Investment Property in a Control Account. Such Grantor
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement. After the occurrence and during the continuation of an Event of
Default, the Administrative Agent shall have the right, at any time in its
discretion and without notice to the Grantor, to transfer to or to register in
its name or in the name of its nominees any Pledged Collateral. The
Administrative Agent shall have the right at any time to exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.

 

12



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(b) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to receive all cash dividends paid in respect of the Pledged Collateral
(other than liquidating or distributing dividends) with respect to the Pledged
Collateral. After the occurrence and during the continuation of an Event of
Default, any sums paid upon or in respect of any Pledged Collateral upon the
liquidation or dissolution of any issuer of any Pledged Collateral, any
distribution of capital made on or in respect of any Pledged Collateral or any
property distributed upon or with respect to any Pledged Collateral pursuant to
the recapitalization or reclassification of the capital of any issuer of Pledged
Collateral or pursuant to the reorganization thereof shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. If any sum of money
or property paid or distributed as described in the immediately preceding
sentence in respect of any Pledged Collateral shall be received by such Grantor,
such Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the
Administrative Agent, segregated from other funds of such Grantor, as additional
security for the Secured Obligations.

(c) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral, be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Financing Agreement or, without prior
notice to the Administrative Agent, enable or permit any issuer of Pledged
Collateral to issue any Stock or other equity Securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any Stock or other equity Securities of any nature of any issuer of
Pledged Collateral.

(d) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Investment Property to any Person other
than the Administrative Agent, subject to the Interecreditor Agreement;
provided, however, that the mere establishment of a Control Account shall not be
deemed a violation of this clause (d).

(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Stock or Stock Equivalent in any Person that is an issuer of Pledged Collateral,
such Grantor consents to (i) the exercise of the rights granted to the
Administrative Agent hereunder (including those described in Section 5.3
(Pledged Collateral)), and (ii) the pledge by each other Grantor, pursuant to
the terms hereof, of the Pledged Stock in such Person and to the transfer of
such Pledged Stock to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a holder of such
Pledged Stock with all the rights, powers and duties of other holders of Pledged
Stock of the same class and, if the Grantor having pledged such Pledged Stock
hereunder had any right, power or duty at the time of such pledge or at the time
of such substitution beyond that of such other holders, with all such additional
rights, powers and duties. Such Grantor agrees to execute and deliver to the
Administrative Agent such certificates, agreements and other documents as may be
necessary to evidence, formalize or otherwise give effect to the consents given
in this clause (e).

 

13



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 4.4 Accounts

Except as permitted by the Credit Agreement, such Grantor shall not, other than
in the ordinary course of business consistent with its past practice, settle,
adjust or compromise any claim, offset, counterclaim or dispute with any Account
Debtor, Credit Card Issuer or Credit Card Processor.

Section 4.5 Delivery of Instruments and Chattel Paper

If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall immediately deliver such Instrument or
Chattel Paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Citicorp USA, Inc., as Administrative
Agent”.

Section 4.6 Intellectual Property

(a) Such Grantor (either itself or through licensees) shall (i) continue to use
each trademark that is Material Intellectual Property in order to maintain such
trademark in full force and effect with respect to each class of goods for which
such trademark is currently used, free from any claim of abandonment for
non-use, (ii) use such trademark that is Material Intellectual Property with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law and (iii) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
trademark that is Material Intellectual Property (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way.

(b) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any patent that is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) shall not (and shall
not permit any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the copyrights that is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) shall not (either itself
or through licensees) do any act whereby any portion of the copyrights that is
Material Intellectual Property may fall into the public domain.

(d) Such Grantor (either itself or through licensees) shall not do any act that
knowingly infringes, misappropriates, or violates the intellectual property
rights of any other Person.

(e) Such Grantor shall notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

 

14



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(f) Whenever such Grantor, either by itself or through any agent, licensee or
designee, shall file an application for the registration of any Material
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States, such Grantor shall report such filing to the Administrative
Agent within five Business Days after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any such Material Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

(g) Such Grantor shall take all reasonable actions necessary or requested by the
Administrative Agent, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of Material
Intellectual Property, including filing of applications for renewal, affidavits
of use, affidavits of incontestability and opposition and interference and
cancellation proceedings.

(h) In the event that any Material Intellectual Property is or has been
infringed upon or misappropriated or diluted by a third party, such Grantor
shall notify the Administrative Agent promptly after such Grantor learns
thereof. Such Grantor shall take appropriate action in response to such
infringement, misappropriation of dilution, including promptly bringing suit for
infringement, misappropriation or dilution and to recover all damages for such
infringement, misappropriation of dilution, and shall take such other actions
may be appropriate in its reasonable judgment under the circumstances to protect
such Material Intellectual Property.

(i) Unless otherwise agreed to by the Administrative Agent, such Grantor shall
execute and deliver to the Administrative Agent for filing in (i) the United
States Copyright Office a short-form copyright security agreement in the form
attached hereto as Annex 5 (Form of Short Form Intellectual Property Security
Agreement), (ii) in the United States Patent and Trademark Office and with the
Secretary of State of all appropriate States of the United States a short-form
patent security agreement in the form attached hereto as Annex 5 (Form of Short
Form Intellectual Property Security Agreement) and (iii) the United States
Patent and Trademark Office a short-form trademark security agreement in form
attached hereto as Annex 5 (Form of Short Form Intellectual Property Security
Agreement) (together with appropriate supporting documentation as may be
requested by the Administrative Agent) in form and substance reasonably
acceptable to the Administrative Agent.

Section 4.7 License Agreements

(a) With respect to a License Agreement applicable to Material Intellectual
Property that is owned by a third party and licensed to a Grantor and that is
affixed to or otherwise used in connection with the manufacture, sale or
distribution of any Inventory, each Grantor shall (i) give the Administrative
Agent not less than ninety (90) days prior written notice of its intention to
not renew or to terminate, cancel, surrender or release its rights under any
such

 

15



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

License Agreement, or to amend any such License Agreement or related
arrangements to limit the scope of the right of such Grantor to use the Material
Intellectual Property subject to such License Agreement, either with respect to
product, territory, term or otherwise, or to increase the amounts to be paid by
such Grantor thereunder or in connection therewith (and the Administrative Agent
may establish such Reserves as a result of any of the foregoing as the
Administrative Agent may reasonably determine), (ii) give the Administrative
Agent prompt written notice of any such License Agreement entered into by such
Grantor after the date hereof, or any material amendment to any such License
Agreement existing on the date hereof, in each case together with a true,
correct and complete copy thereof and such other information with respect
thereto as the Administrative Agent may reasonably request, (iii) give the
Administrative Agent prompt written notice of any material breach of any
obligation, or any default, by the third party that is the licensor or by the
Grantor that is the licensee or any other party under any such License
Agreement, and deliver to the Administrative Agent (promptly upon the receipt
thereof by such Grantor in the case of a notice to such Grantor and concurrently
with the sending thereof in the case of a notice from such Grantor) a copy of
each notice of default and any other notice received or delivered by such
Grantor in connection with any such a License Agreement that relates to the
scope of the right, or the continuation of the right, of such Grantor to use the
Material Intellectual Property subject to such License Agreement or the amounts
required to be paid thereunder.

(b) With respect to a License Agreement applicable to Material Intellectual
Property that is owned by a third party and licensed to a Grantor and that is
affixed to or otherwise used in connection with the manufacture, sale or
distribution of any Inventory, at any time an Event of Default shall exist or
have occurred and be continuing or if after giving effect to any Reserves, or
the reduction in the applicable Borrowing Base as a result of Eligible Inventory
using such licensed Material Intellectual Property ceasing to be Eligible
Inventory, the Administrative Agent shall have, and is hereby granted, the
irrevocable right and authority, at its option, to renew or extend the term of
such License Agreement, whether in its own name and behalf, or in the name and
behalf of a designee or nominee of the Administrative Agent or in the name and
behalf of such Grantor, subject to and in accordance with the terms of such
License Agreement. The Administrative Agent may, but shall not be required to,
perform any or all of such obligations of such Grantor under any of the License
Agreements, including, but not limited to, the payment of any or all sums due
from such Grantor thereunder. Any sums so paid by the Administrative Agent shall
constitute part of the Secured Obligations.

Section 4.8 Insurance

[Intentionally Omitted]

Section 4.9 Notice of Commercial Tort Claims

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim in excess of $ 1,000,000 (whether from another Person or because such
Commercial Tort Claim shall have come into existence), (i) such Grantor shall,
immediately upon such acquisition, deliver to the Administrative Agent, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
a notice of the existence and nature of such Commercial Tort Claim and deliver a
supplement to Schedule 7 (Commercial Tort Claims) containing a specific
description of such Commercial Tort Claim, (ii) the provision of Section 2.1
(Collateral) shall apply to such Commercial Tort Claim and (iii) such Grantor
shall execute and deliver to the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent, any certificate,
agreement and other document, and take all other action,

 

16



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

deemed by the Administrative Agent to be reasonably necessary or appropriate for
the Administrative Agent to obtain, on behalf of the Lenders, subject to the
Intercreditor Agreement, a first-priority, perfected security interest in all
such Commercial Tort Claims. Any supplement to Schedule 7 (Commercial Tort
Claims) delivered pursuant to this Section 4.9 (Notice of Commercial Tort
Claims) shall, after the receipt thereof by the Administrative Agent, become
part of Schedule 7 (Commercial Tort Claims) for all purposes hereunder other
than in respect of representations and warranties made prior to the date of such
receipt.

Section 4.10 Credit Card Agreements

Each Grantor shall (a) observe and perform all material terms, covenants,
conditions and provisions of the Credit Card Agreements to be observed and
performed by it at the times set forth therein; and (b) at all times maintain in
full force and effect the Credit Card Agreements and not terminate, cancel,
surrender, modify, amend, waive or release any of the Credit Card Agreements, or
consent to or permit to occur any of the foregoing; except, that, (i) any
Grantor may terminate or cancel any of the Credit Card Agreements in the
ordinary course of the business of such Grantor; provided, that, such Grantor
shall give the Administrative Agent not less than fifteen (15) days prior
written notice of its intention to so terminate or cancel any of the Credit Card
Agreements; (c) not enter into any new Credit Card Agreements with any new
Credit Card Issuer unless (i) the Administrative Agent shall have received not
less than thirty (30) days prior written notice of the intention of such Grantor
to enter into such agreement (together with such other information with respect
thereto as the Administrative Agent may request) and (ii) such Grantor delivers,
or causes to be delivered to the Administrative Agent, a Credit Card
Acknowledgment in favor of the Administrative Agent, (d) give the Administrative
Agent immediate written notice of any Credit Card Agreement entered into by such
Grantor after the date hereof, together with a true, correct and complete copy
thereof and such other information with respect thereto as the Administrative
Agent may request; and (e) furnish to the Administrative Agent, promptly upon
the request of the Administrative Agent, such information and evidence as the
Administrative Agent may require from time to time concerning the observance,
performance and compliance by such Grantor or the other party or parties thereto
with the terms, covenants or provisions of the Credit Card Agreements.

Section 4.11 Inventory Covenants

(a) Such Grantor shall at all times maintain Inventory records reasonably
satisfactory to the Administrative Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, such
Grantor’s cost therefor and daily withdrawals therefrom and additions thereto;

(b) Such Grantor shall produce, use, store and maintain the Inventory, with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto);

(c) Such Grantor assumes all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory;

(d) Such Grantor shall not sell Inventory to any customer on approval, or any
other basis which entitles the customer to return or may obligate any Grantor to
repurchase such Inventory except for the right of return given to retail
customers of such Grantor in the ordinary course of the business of such Grantor
in accordance with the then current return policy of such Grantor;

 

17



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(e) Such Grantor shall keep the Inventory in good and marketable condition;

(f) Such Grantor shall not, without prior written notice to the Administrative
Agent or the specific identification of such Inventory in a report with respect
thereto provided by Borrower Agent to Administrative Agent, acquire or accept
any Inventory on consignment or approval.

ARTICLE V REMEDIAL PROVISIONS

Section 5.1 Code and Other Remedies

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by the UCC and other applicable law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

 

18



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 5.2 Accounts and Payments in Respect of General Intangibles

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Administrative Agent at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, when collected by any Grantor, shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, in an Approved Deposit Account or a Cash Collateral
Account, subject to withdrawal, and shall be applied by the Administrative Agent
in respect of any Obligations as provided in Section 5.4 (Proceeds to be Turned
Over To Administrative Agent). Until so turned over or turned over, such payment
shall be held by such Grantor in trust for the Administrative Agent, segregated
from other funds of such Grantor. Such deposits of Proceeds of Accounts and
payments in respect of General Intangibles shall, at the request of the
Administrative Agent after the occurrence and during the continuation of an
Event of Default, be summarized by a report identifying in reasonable detail the
nature and source of the payments included in such deposits.

(b) At the Administrative Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all original orders, invoices and shipping receipts (other than with
respect to the sale of Inventory in the ordinary course, which shall be
summarized in a report at the request of the Administrative Agent.

(c) The Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.

(d) The Administrative Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default communicate with Account
Debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Account or amounts due under any General
Intangible.

(e) Upon the request of the Administrative Agent at any time during the
continuance of an Event of Default, each Grantor shall notify Account Debtors
that the Accounts or General Intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent. In addition, the Administrative Agent may at any
time during the continuance of an Event of Default enforce such Grantor’s rights
against such Account Debtors and obligors of General Intangibles.

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect, of General
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Administrative Agent nor any other
Secured Party shall have any obligation or liability under any agreement giving
rise to an Account or a payment in respect of a General Intangible by reason of
or arising out of this Agreement or the receipt by the Administrative Agent nor
any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by

 

19



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts that may have been assigned to it or to which
it may be entitled at any time or times.

Section 5.3 Pledged Collateral

Subject to the Intercreditor Agreement:

(a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

(b) In order to permit the Administrative Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, in each case after the occurrence and during the continuation of an
Event of Default, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.

 

20



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 5.4 Proceeds to be Turned Over To Administrative Agent

Upon the occurrence and during the continuance of an Event of Default, unless
otherwise expressly provided in the Credit Agreement, all Proceeds received by
the Administrative Agent hereunder in cash or Cash Equivalents shall be held by
the Administrative Agent in a Cash Collateral Account. All Proceeds while held
by the Administrative Agent in a Cash Collateral Account (or by such Grantor in
trust for the Administrative Agent) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Credit Agreement.

Section 5.5 Registration Rights

[Intentionally Omitted]

Section 5.6 Deficiency

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.

ARTICLE VI THE ADMINISTRATIVE AGENT

Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact

(a) Subject to the Intercreditor Agreement, each Grantor hereby irrevocably
constitutes and appoints the Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any appropriate
action and to execute any document or instrument that may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Administrative
Agent may request to evidence the Administrative Agent’s security interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

 

21



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repair or pay any insurance called for by the terms
of this Agreement (including all or any part of the premiums therefor and the
costs thereof);

(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies), any endorsement, assignment or other instrument of conveyance
or transfer with respect to the Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Intellectual Property (along with the
goodwill of the business related thererto) throughout the world for such term or
terms, on such conditions, and in such manner as the Administrative Agent shall
in its sole discretion determine, including the execution and filing of any
document necessary to effectuate or record such assignment and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and do, at the Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things that the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Loans that are Base Rate Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

 

22



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.2 Duty of Administrative Agent

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

Section 6.3 Authorization of Financing Statements

Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Each Grantor hereby also authorizes the Administrative Agent and
its Affiliates, counsel and other representatives, at any time and from time to
time, to file continuation statements with respect to previously filed financing
statements. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

Section 6.4 Authority of Administrative Agent

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

23



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

ARTICLE VII MISCELLANEOUS

Section 7.1 Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 3 (Form of Pledge
Amendment) and Annex 4 (Form of Joinder Agreement) respectively, in each case
duly executed by the Administrative Agent and each Grantor directly affected
thereby.

Section 7.2 Notices

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 11.8
(Notices, Etc.) of the Credit Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Grantor’s notice address set forth in such Section 11.8.

Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

Section 7.4 Amendment and Restatement; Effectiveness

(a) This Agreement shall become effective on the Effective Date.

(b) On the Effective Date, the Existing Credit Agreement shall be amended and
restated by the Credit Agreement together with this Agreement, and the Existing
Credit Agreement (as amended and restated by the Credit Agreement and this
Agreement) shall continue to evidence the Liens granted thereunder and the
incurrence by the Grantors of obligations thereunder (whether or not such
obligations are contingent as of the Effective Date). This Agreement is not in
any way intended to constitute a novation of the Liens, interests or any
obligations or liabilities existing under or granted pursuant to the Existing
Credit Agreement or evidence payment or performance of all or any portion of
such obligations and liabilities or the release of any lien under the Existing
Credit Agreement.

 

24



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

(c) The terms and conditions of this Agreement and the Administrative Agent’s,
the Lenders’ and the Issuers’ rights and remedies under this Agreement and the
other Financing Agreements shall apply to (i) all of the Obligations incurred
under the Credit Agreement and the Revolving Credit Notes issued thereunder and
all Obligations of the Grantors incurred under the Financing Agreements and
(ii) all of the obligations incurred under the Existing Credit Agreement and all
obligations of the Grantors incurred under the “Financing Agreements” (as
defined in the Existing Credit Agreement) (the “Existing Financing Agreements”).

(d) Each Grantor hereby reaffirms the liens granted pursuant to the Existing
Financing Agreements to the Existing Agent for the benefit of the secured
parties thereunder, which Liens shall continue in full force and effect during
the term of this Agreement and any renewals thereof and shall continue to secure
the Secured Obligations.

(e) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement, waiver or other modification, whether or not
similar, and, except as expressly provided herein or in any other Financing
Agreement, all terms and conditions of the Financing Agreements remain in full
force and effect unless otherwise specifically amended by this Agreement or any
other Financing Agreement.

Section 7.5 Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

Section 7.6 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.

Section 7.7 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

25



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

Section 7.8 Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

Section 7.9 Entire Agreement

This Agreement together with the other Financing Agreements represents the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.

Section 7.10 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 7.11 Additional Grantors

If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Borrowers shall be required to cause any Subsidiary that
is not a Grantor to become a Grantor hereunder, such Subsidiary shall execute
and deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 4 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Effective Date.

Section 7.12 Release of Collateral

(a) At the time provided in Section 10.8(b)(i) (Concerning the Collateral and
the Collateral Documents) of the Credit Agreement, the Collateral shall be
released from the Lien created hereby and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If the Administrative Agent shall be directed or permitted pursuant to
Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the Collateral
Documents) of the Credit Agreement to release any Lien created hereby upon any
Collateral (including any Collateral sold or disposed of by any Grantor in a
transaction permitted by the Credit Agreement), such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 10.8(b)(ii) or (iii)
(Concerning the Collateral and the Collateral Documents) of the Credit
Agreement. In connection therewith, the Administrative Agent, at the request and
sole expense of the Grantors, shall execute and deliver to the Grantors all
releases or other documents, including, without limitation, UCC termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Collateral. At the request and sole expense of the
Grantors, a Grantor shall be released from its obligations

 

26



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

J. CREW GROUP INC.

 

hereunder in the event that all the Stock of such Grantor shall be so sold or
disposed; provided, however, that the Grantors shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Grantors in form and substance reasonably satisfactory to
the Administrative Agent stating that such transaction is in compliance with the
Credit Agreement and the other Financing Agreements.

Section 7.13 Reinstatement

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.

 

Grantors:

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC.

H.F.D. NO. 55, INC.

MADEWELL INC.

J. CREW GROUP, INC.

By:

 

/s/ James S. Scully

  Name: James S. Scully   Title:   Chief Financial Officer

J. CREW INTERNATIONAL, INC.

By:

 

/s/ Nicholas P. Lamberti

 

Name: Nicholas P. Lamberti

 

Title:   Vice President and Controller

 

ACCEPTED AND AGREED

as of the date first above written:

CITICORP USA, INC.,

as Administrative Agent

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.

 

Grantors: J. CREW OPERATING CORP. J. CREW INC. GRACE HOLMES, INC. H.F.D. NO. 55,
INC. MADEWELL INC. J. CREW GROUP, INC. By:  

 

  Name: James S. Scully   Title:   Chief Financial Officer

J. CREW INTERNATIONAL, INC.

By:  

 

  Name: Nicholas P. Lamberti   Title:   Vice President and Controller

 

ACCEPTED AND AGREED as of the date first above written: CITICORP USA, INC., as
Administrative Agent By:  

/s/ Thomas M. Halsch

  Name: Thomas M. Halsch   Title:   Director

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

J. CREW OPERATING CORP. J. CREW INC. J. CREW GROUP, INC. GRACE HOLMES, INC.
d/b/a J.CREW RETAIL H.F.D. NO. 55, INC. d/b/a J. CREW FACTORY J. CREW
INTERNATIONAL, INC. MADEWELL INC. as Grantors By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED

as of the date first above written:

CITICORP USA, INC., as Administrative Agent By:  

 

  Name:   Title:

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT FOR’S CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

                 ,     

[Financial Institution]

[Address]

Ladies and Gentlemen:

Reference is made to account no. [                                ] maintained
with you (the “Bank”) by [                                ] (the “Company”), [as
borrower] [as guarantor] into which funds are deposited from time to time (the
“Account”). The Company has entered into a Pledge and Security Agreement, dated
as of May     , 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”),
among the Company, J. CREW OPERATING CORP., a Delaware corporation
(“Operating”), J. CREW INC., a New Jersey corporation (“J. Crew”), GRACE HOLMES,
INC., a Delaware corporation doing business as J. CREW RETAIL (“Retail”), H.F.D.
No. 55, INC., a Delaware corporation doing business as J. Crew Factory
(“Factory”), Madewell Inc., a Delaware corporation (“Madewell”), J. CREW GROUP
INC. (“Holdings”) and J. CREW INTERNATIONAL, INC.(“JCI”) (each a “Grantor” and
collectively the “Grantors”) and Citicorp USA, Inc., as agent for the Secured
Parties referred to therein (in such capacity the “Administrative Agent”).

Pursuant to the Pledge and Security Agreement and related documents, the Company
has granted to the Administrative Agent, for the benefit of the Secured Parties,
a security interest in certain property of the Company, including, among other
things, accounts, inventory, equipment, instruments, general intangibles and all
proceeds thereof (the “Collateral”). Payments with respect to the Collateral are
or hereafter may be made to the Account. You, the Company and the Administrative
Agent are entering into this letter agreement to perfect the security interest
of the Administrative Agent in the Account.

The Company hereby transfers to the Administrative Agent exclusive control of
the Account and all funds and other property on deposit therein. By your
execution of this letter agreement, you (i) agree that you shall comply with
instructions originated by the Administrative Agent directing disposition of the
funds in the Account without further consent of the Company and (ii) acknowledge
and agree that the Administrative Agent now has exclusive control of the
Account, that all funds and other property on deposit in the Account shall be
transferred to the Administrative Agent as provided herein, that the Account is
being maintained by you for the benefit of the Administrative Agent and that all
amounts and other property therein are held by you as custodian for the
Administrative Agent.

Except as provided in clauses (b)(iii) and (e) below, the Account shall not be
subject to deduction, set-off, banker’s lien, counterclaim, defense, recoupment
or any other right in favor of any person or entity other than the
Administrative Agent. By your execution of this letter agreement you also
acknowledge that, as of the date hereof, you have received no notice of any
other pledge or assignment of the Account and have not executed any agreements
with third parties covering the disposition of funds in the Account. You agree
with the Administrative Agent as follows:

(a) Notwithstanding anything to the contrary or any other agreement relating to
the Account,. the Account is and shall be maintained for the benefit of the
Administrative Agent shall be subject to written instructions only from an
authorized officer of the Administrative Agent.

 

A1-1



--------------------------------------------------------------------------------

(b) [A post office box (the “Lockbox”) has been rented in the name of the
Company at the [                                ] post office and the address to
be used for such Lockbox is:

          [Insert address]

Your authorized representatives shall have access to the Lockbox under the
authority given by the Company to the post office and shall make regular
pick-ups from the Lockbox timed to gain maximum benefit of early presentation
and availability of funds. You shall endorse process all checks received in the
Lockbox and deposit such checks (to the extent eligible) in the Account in
accordance with the procedures set forth below.

(i) You shall follow your usual operating procedures for the handling of any
[checks received from the Lockbox or other] remittance received in the Account
that contains restrictive endorsements, irregularities (such as a variance
between the written and numerical amounts), undated or postdated items, missing
signatures, incorrect payees and the like.

(ii) You shall endorse and process all eligible checks and other remittance
items not covered by clause (iii) below and deposit such checks and remittance
items in the Account.

(iii) You shall mail all checks returned unpaid because of uncollected or
insufficient funds under appropriate advice to the Company (with a copy of the
notification of return to the Administrative Agent). You may charge the Account
for the amounts of any returned check that has been previously credited to the
Account. To the extent insufficient funds remain in the Account to cover any
such returned check, the Company shall indemnify you for the uncollected amount
of such returned check upon your demand.

(iv) You shall maintain a record of all checks and other remittance items
received in the Account and, in addition to providing the Company with
photostatic copies thereof, vouchers, enclosures and the like of such checks and
remittance items on a daily basis, furnish to the Administrative Agent a monthly
statement of the Account to Citicorp USA, Inc., as Administrative Agent at the
following address: 388 Greenwich Street, New York, New York 10013, Attention:
[                                ], with a copy to the Company.]

[(c) Prior to the delivery to you of a written notice from the Administrative
Agent in the form of Exhibit A hereto (a “Blockage Notice”), you are authorized
to transfer to the Company, in same day funds, on each business day, the entire
balance in the Account to the following account:

ABA Number:                                 

[name and address of Company’s bank]

 

A1-2



--------------------------------------------------------------------------------

Account Name:                                                      

                                         Concentration Account

Account Number:                                                  

Reference:                                                              

Attn:                                                                        

or to such other account as the Company may from time to time designate in
writing.]

(d) [From and after the delivery to you of a Blockage Notice, you] [You] shall
transfer (by wire transfer or other method of transfer mutually acceptable to
you and the Administrative Agent) to the Administrative Agent, in same day
funds, on each business day, the entire balance in the Account to the following
account:

 

ABA Number:                                                      

Citibank, N.A.

388 Greenwich Street

New York, New York 10013

Account Name:                                                      

                                         Concentration Account

Account Number:                                                     

Reference:                                                                  

Attn:                                                                           

or to such other account as the Administrative Agent may from time to time
designate in writing (the “Administrative Agent Concentration Account”).

(e) All customary service charges and fees with respect to the Account shall be
debited to the Account. In the event insufficient funds remain in the Account to
cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Administrative Agent, the Secured Parties referred to in
the Pledge and Security Agreement and the respective successors, transferees and
assigns of any of the foregoing. This letter agreement may not be modified
except upon the mutual consent of the Administrative Agent, the Company and you.
You may terminate the letter agreement only upon 30 days’ prior written notice
to the Company and the Administrative Agent. The Administrative Agent may
terminate this letter agreement upon 10 days’ prior written notice to you and
the Company. Upon such termination you shall close the Account and transfer all
funds in the Account to the Administrative Agent Concentration Account or as
otherwise directed by the Administrative Agent. After any such termination, you
shall nonetheless remain obligated promptly to transfer to the Administrative
Agent Concentration Account or as the Administrative Agent may otherwise direct
all funds and other property received in respect of the Account.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this letter agreement.

 

A1-3



--------------------------------------------------------------------------------

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Administrative Agent, the Company
and you. You have not, and, without the prior consent of the Administrative
Agent and the Company, you shall not, agree with any third part to comply with
instructions or other directions concerning the Account or the disposition of
funds in the Account originated by such third party.

The Company hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

This letter agreement shall be governed by, and construed in accordance with,
the law of the State of New York.

 

A1-4



--------------------------------------------------------------------------------

Upon acceptance of this letter agreement it shall be the valid and binding
obligation of the Company, the Administrative Agent, and you, in accordance with
its terms.

 

Very truly yours,

 

[NAME OF COMPANY]

By:  

 

  Name:   Title: CITICORP USA, INC., as Administrative Agent By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

[FINANCIAL INSTITUTION] By:  

 

  Name:   Title:

[SIGNATURE PAGE TO DEPOSIT ACCOUNT CONTROL ACCOUNT AGREEMENT]

 

A1-5



--------------------------------------------------------------------------------

EXHIBIT A

TO

DEPOSIT ACCOUNT CONTROL AGREEMENT

Form of Administrative Agent Blockage Notice

[Financial Institution]

[Address]

 

  Re: Account No.                              (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Deposit Account Control
Agreement dated                  , 20     among you, Citicorp USA, Inc., as
Administrative Agent (the “Administrative Agent”), and
[                                 ] (the “Deposit Account Control Agreement”).
Capitalized terms used herein shall have the meanings given to them in the
Deposit Account Control Agreement.

The Administrative Agent hereby notifies you that, from and after the date of
this notice, you are hereby directed to transfer (by wire transfer or other
method of transfer mutually acceptable to you and the Administrative Agent) to
the Administrative Agent, in same day funds, on each business day, the entire
balance in the Account to the Administrative Agent Concentration Account
specified in clause (d) of the Deposit Account Control Agreement or to such
other account as the Administrative Agent may from time to time designate in
writing.

 

Very truly yours,

CITICORP USA, INC,

as Administrative Agent

By:

 

 

 

Name:

  Title:

 

A1-6



--------------------------------------------------------------------------------

ANNEX 2

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

[Name and Address

of Approved Securities

Intermediary]

 

                 , 20    

Ladies and Gentlemen:

The undersigned                                  (the “Pledgor”) together with
certain of its affiliates are party to a Pledge and Security Agreement dated May
    , 2007 in favor of Citicorp USA, Inc., as agent for the Secured Parties
referred to therein (the “Pledgee” and such agreement the “Pledge and Security
Agreement”) pursuant to which a security interest is granted by the Pledgor in
all present and future Assets (hereinafter defined) in Account No.
                                 of the Pledgor (the “Pledge”).

In connection therewith, the Pledgor hereby instructs you (the “Approved
Securities Intermediary”) to do all of the following:

 

  1. hold in the Account the assets, including, without limitation, all
financial assets, securities, security entitlements and all other property and
rights now or hereafter received in such Account (collectively the “Assets”),
including, without limitation, those assets listed on Schedule A (List of
Assets) attached hereto and made a part hereof;

 

  2. provide to the Pledgee, with a duplicate copy to the Pledgor, a monthly
statement of Assets and a confirmation statement of each transaction effected in
the Account after such transaction is effected; and

 

  3. honor only the instructions or entitlement orders (within the meaning of
Section 8-102 of the UCC (as defined below) (the “Entitlement Orders”) in regard
to or in connection with the Account given by an Authorized Officer of the
Pledgee, except as provided in the following sentence. Until such time as the
Pledgee gives a written notice in the form of Exhibit A hereto to the Approved
Securities Intermediary that the Pledgor’s rights under this sentence have been
terminated (on which notice the Approved Securities Intermediary may rely
exclusively), the Pledgor acting through an Authorized Officer may (a) exercise
any voting right that it may have with respect to any Asset, (b) give
Entitlement Orders and otherwise give instructions to enter into purchase or
sale transactions in the Account and (c) withdraw and receive for its own use
all regularly scheduled interest [and dividends] paid with respect to the Assets
[and all cash proceeds of any sale of Assets] (“Permitted Withdrawals”);
provided, however, that, unless the Pledgee has consented to the specific
transaction, the Pledgor shall not instruct the Approved Securities Intermediary
to deliver and, except as

 

A2-1



--------------------------------------------------------------------------------

  may be required by law or by court order, the Approved Securities Intermediary
shall not deliver, cash, securities, or proceeds from the sale of, or
distributions on, such securities out of the Account to the Pledgor or to any
other person or entity other than Permitted Withdrawals.

By its signature below, the Approved Securities Intermediary agrees to comply
with the Entitlement Orders and instructions of an Authorized Officer of the
Pledgee (including, without limitation, any instruction with respect to sales,
trades, transfers and withdrawals of cash or other of the Assets) without the
further consent of the Pledgor or any other person (it being understood and
agreed by the Pledgor that the Approved Securities Intermediary shall have no
duty or obligation whatsoever to have knowledge of the terms of the Pledge and
Security Agreement or to determine whether or not an event of default exists
thereunder). The Pledgor hereby agrees to indemnify and hold harmless the
Approved Securities Intermediary, its affiliates, officers and employees from
and against all claims, causes of action, liabilities, lawsuits, demands and
damages, including, without limitation, all court costs and reasonable
attorney’s fees, that may result by reason of the Approved Securities
Intermediary complying with such instructions of the Pledgee.

The Authorized Officer of the Pledgee who shall give oral instructions hereunder
shall confirm the same in writing to the Approved Securities Intermediary within
five days after such oral instructions are given.

For the purpose of this Agreement, the term “Authorized Officer of the Pledgor”
shall refer in the singular to each of the chairman, chief executive officer,
chief financial officer, any president or vice president, or the controller, or
any other director or officer identified by the Pledgor in a writing to the
Pledgee and the Approved Securities Intermediary (each of whom is, on the date
hereof, an officer or director of the Pledgor) and “Authorized Officer of the
Pledgee” shall refer in the singular to any person who is a vice president or
managing director of the Pledgee. In the event that the Pledgor shall find it
advisable to designate a replacement for any of its Authorized Officers, written
notice of any such replacement shall be given to the Approved Securities
Intermediary and the Pledgee.

Except with respect to the obligations and duties as set forth herein, this
Agreement shall not impose or create any obligation or duty upon the Approved
Securities Intermediary greater than or in addition to the customary and usual
obligations and duties of the Approved Securities Intermediary to the Pledgor.

As long as the Assets are pledged to the Pledgee, (i) the Approved Securities
Intermediary shall not invade the Assets to cover margin debits or calls in any
other account of the Pledgor and (ii) the Approved Securities Intermediary
agrees that, except for liens resulting from customary commissions, fees, or
charges based upon transactions in the Account, it subordinates in favor of the
Pledgee any security interest, lien or right of setoff the Approved Securities
Intermediary may have. The Approved Securities Intermediary acknowledges that it
has not received notice of any other security interest in the Account or the
Assets. In the event any such notice is received, the Approved Securities
Intermediary shall promptly notify the Pledgee. The Pledgor herein represents
that the Assets are free and clear of any lien or encumbrance and agrees that,
with the exception of the security interest granted to the Pledgee, no lien or
encumbrance shall be placed by it on the Assets without the express written
consent of both the Pledgee and the Approved Securities Intermediary.

 

A2-2



--------------------------------------------------------------------------------

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, and the law of the Approved Securities
Intermediary’s jurisdiction for the purposes of Section 8-110 of the Uniform
Commercial Code in effect in the State of New York (the “UCC”) shall be, the law
of the State of New York.

The Approved Securities Intermediary shall treat all property at any time held
by the Approved Securities Intermediary in the Account as Financial Assets
within the meaning of the UCC. The Approved Securities Intermediary acknowledges
that this Agreement constitutes written notification to the Approved Securities
Intermediary, pursuant to the UCC and any applicable federal regulations for the
Federal Reserve Book Entry System, of the Pledgee’s security interest in the
Assets. The Pledgor, Pledgee and Approved Securities Intermediary are entering
into this Agreement to provide for the Pledgee’s control of the Assets and to
confirm the first priority of the Pledgee’s security interest in the Assets.

If any term or provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Pledgor, the Pledgee and the Approved Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.

The Pledgor hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

This Agreement may be terminated by the Approved Securities Intermediary upon 30
day’s prior written notice to the Pledgor and the Pledgee. Upon expiration of
such 30-day period, the Approved Securities Intermediary shall be under no
further obligation except to hold the Assets in accordance with the terms of
this Agreement, pending receipt of written instructions from the Pledgor and the
Pledgee, jointly, regarding the further disposition of the pledged Assets.

The Pledgor acknowledges that this Agreement supplements any existing agreement
of the Pledgor with the Approved Securities Intermediary and, except as
expressly provided herein, is in no way intended to abridge any right that the
Approved Securities Intermediary might otherwise have.

 

A2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Agreement to be
executed by their duly authorized officers all as of the date first above
written.

 

[NAME OF PLEDGOR]

By:  

 

  Name:   Title:

CITICORP USA, INC.,

as Administrative Agent

By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED

as of the date first above written:

[APPROVED FINANCIAL INTERMEDIARY] By:  

 

  Name:   Title:

[SIGNATURE PAGE TO SECURITIES ACCOUNT CONTROL AGREEMENT]

 

A2-4



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECURITIES ACCOUNT CONTROL AGREEMENT

PLEDGED COLLATERAL ACCOUNT NUMBER:                                

 

A2-5



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECURITIES ACCOUNT CONTROL AGREEMENT

Form of Administrative Agent Notice of Control

[Securities Intermediary]

[Address]

 

  Re: Account No.                                  (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Securities Account Control
Agreement dated                  , 20     among you, Citicorp USA, Inc., as
Administrative Agent (the “Administrative Agent”), and
[                                 (the “Pledgor”)] (such agreement, the
“Securities Account Control Agreement”). Capitalized terms used herein shall
have the meanings given to them in the Securities Account Control Agreement.

The Administrative Agent hereby notifies you that, from and after the date of
this notice, the Pledgor’s rights to give Entitlement Orders with respect to the
Account and the other rights afforded to the Pledgor under paragraph 4 of the
Securities Account Control Agreement are terminated. From and after the delivery
of this notice to you, you shall honor only the Entitlement Orders in regard to
or in connection with the Account and/or the financial assets contained therein
given by an Authorized Officer of the Administrative Agent.

 

Very truly yours, CITICORP USA, INC, as Administrative Agent

 

By:

 

 

  Name:   Title:

 

A2-6



--------------------------------------------------------------------------------

ANNEX 3

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of                  , 20     , is delivered
pursuant to Section 4.3 (a) (Pledged Collateral) of the Pledge and Security
Agreement, dated as of May     , 2007, by J. CREW OPERATING CORP., a Delaware
corporation (“Operating”), J. CREW INC., a New Jersey corporation (“J. Crew”),
GRACE HOLMES, INC., a Delaware corporation doing business as J. CREW RETAIL
(“Retail”), H.F.D. No. 55, INC., a Delaware corporation doing business as J.
Crew Factory (“Factory”), Madewell Inc., a Delaware corporation (“Madewell”), J.
CREW GROUP INc. (“Holdings”) and J. CREW INTERNATIONAL, INC.(“JCI”) (each a
“Grantor” and collectively the “Grantors”) in favor of Citicorp USA, Inc., as
agent for the Secured Parties referred to therein (the “Pledge and Security
Agreement”) and the undersigned hereby agrees that this Pledge Amendment may be
attached to the Pledge and Security Agreement and that the Pledged Collateral
listed on this Pledge Amendment shall be and become part of the Collateral
referred to in the Pledge and Security Agreement and shall secure all Secured
Obligations of the undersigned. Capitalized terms used herein but not defined
herein are used herein with the meaning given them in the Pledge and Security
Agreement.

 

[GRANTOR]

By:

 

 

 

Name:

 

Title:

Pledged Stock

 

ISSUER

 

CLASS

 

CERTIFICATE NO(S).

 

PAR VALUE

 

NUMBER OF

SHARES,

UNITS OR

INTERESTS

                                                        

Pledged Debt Instruments

 

ISSUER

 

DESCRIPTION OF DEBT

 

CERTIFICATE NO(S).

 

FINAL MATURITY

 

PRINCIPAL

AMOUNT

                                                     

 

A3-1



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

CITICORP USA, INC.,

as Administrative Agent

By:  

 

  Name:   Title:

 

A3-2



--------------------------------------------------------------------------------

ANNEX 4

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                  , 20    , is delivered
pursuant to Section 7.11 (Additional Grantors) of the Pledge and Security
Agreement, dated as of May     , 2007, by J. CREW OPERATING CORP., a Delaware
corporation (“Operating”), J. CREW INC., a New Jersey corporation (“J. Crew”),
GRACE HOLMES, INC., a Delaware corporation doing business as J. CREW RETAIL
(“Retail”), H.F.D. No. 55, INC., a Delaware corporation doing business as J.
Crew Factory (“Factory”), Madewell Inc., a Delaware corporation
(“Madewell”), J. CREW GROUP INC. (“Holdings”), J. CREW INTERNATIONAL,
INC.(“JCI”) (each a “Grantor” and collectively the “Grantors”) in favor of
Citicorp USA, Inc., as agent for the Secured Parties referred to therein (the
“Pledge and Security Agreement”), Capitalized terms used herein but not defined
herein are used with the meanings given them in the Pledge and Security
Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.11 (Additional Grantors) of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as a Grantor
thereunder with the same force and effect as if originally named as a Grantor
therein and, without limiting the generality of the foregoing, hereby grants to
the Administrative Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, a Lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of the undersigned and expressly assumes all obligations
and liabilities of a Grantor thereunder.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 7 to the Pledge and Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Pledge and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Pledge
Amendment shall be and become part of the Collateral referred to in the Pledge
and Security Agreement and shall secure all Secured Obligations of the
undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct on and as the
date hereof as if made on and as of such date.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

 

 

Name:

 

Title:

 

A4-1



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written:

[EACH GRANTOR PLEDGING

ADDITIONAL COLLATERAL]

By:  

 

  Name:   Title:

CITICORP USA, INC.,

as Administrative Agent

By:  

 

  Name:   Title:

 

A4-2



--------------------------------------------------------------------------------

ANNEX 5

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF SHORT FORM INTELLECTUAL PROPERTY SECURITY AGREEMENT

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of May,    , 2007,
by each of the entities listed on the signature pages hereof or that becomes a
party hereto pursuant to Section 7.11 (Additional Grantors) of the Security
Agreement referred to below (each a “Grantor” and, collectively, the
“Grantors”), in favor of Citicorp USA, Inc. (“CUSA”), as agent for the Secured
Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of May
    , 2007 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among J. CREW OPERATING
CORP., a Delaware corporation (“Operating”), J. CREW INC., a New Jersey
corporation (“J. Crew”), GRACE HOLMES, INC., a Delaware corporation doing
business as J. CREW RETAIL (“Retail), H.F.D. No. 55, INC., a Delaware
corporation doing business as J. Crew Factory (“Factory”), Madewell Inc., a
Delaware corporation (“Madewell”, and together with Factory, J. Crew, Retail,
and Operating, each individually a “Borrower” and collectively, the
“Borrowers”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”) and J.
CREW INTERNATIONAL, INC., a Delaware corporation (“JCI” and together with
Holdings, each individually a “Guarantor” and collectively, the “Guarantors”),
the Lenders and Issuers party thereto and CUSA, as agent for the Lenders and
Issuers, the Lenders and the Issuers have severally agreed to make extensions of
credit to the Borrowers upon the terms and subject to the conditions set forth
therein;

WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations; and

WHEREAS, all the Grantors are party to a Pledge and Security Agreement of even
date herewith in favor of the Administrative Agent (the “Security Agreement”)
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrowers thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

Section 2. Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

Section 3. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the

 

A5-1



--------------------------------------------------------------------------------

Secured Obligations of such Grantor, hereby mortgages, pledges and hypothecates
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of such Grantor (the “[Copyright] [Patent] [Trademark]
Collateral”):

[(a) all of its Copyrights and Copyright Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;

(b) all extensions of the foregoing; and

(c) all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future infringement of any
Copyright or Copyright licensed under any Copyright License.]

or

[(a) all of its Patents and Patent Licenses to which it is a party, including,
without limitation, those referred to on Schedule I hereto;

(b) all reissues, continuations or continuations-in-part of the foregoing; and

(c) all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future infringement of any
Patent or any Patent licensed under any Patent License.]

or

[(a) all of its Trademarks and Trademark Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark; and

(c) all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present, future (i) infringement or
dilution of any Trademark or Trademark licensed under any Trademark License or
(ii) injury to the goodwill associated with any Trademark or any Trademark
licensed under any Trademark License.]

Section 4. Security Agreement

The security interest granted pursuant to this [Copyright] [Patent] [Trademark]
Security Agreement is granted in conjunction with the security interest granted
to the Administrative Agent pursuant to the Security Agreement and each Grantor
hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the security interest in the [Copyright]
[Patent] [Trademark] Collateral made and granted hereby are more fully set forth
in the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

[SIGNATURE PAGES FOLLOW]

 

A5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

[GRANTOR], as Grantor By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED

as of the date first above written:

CITICORP USA, INC.,

as Administrative Agent

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A5-3



--------------------------------------------------------------------------------

Schedule 1

(Jurisdiction of Organization; Principal Executive Office)

 

Legal Name of

Grantor

  

Jurisdiction of

Formation

  

Organizational

Identification Number

  

Chief Executive Office

J. Crew Group, Inc.    Delaware    4043069   

770 Broadway

New York, NY 10003

J. Crew Operating Corp.    Delaware    2794492   

770 Broadway

New York, NY 10003

J. Crew Inc.    New Jersey    0100221886   

770 Broadway

New York, NY 10003

J. Crew International, Inc.    Delaware    2297963   

802 West Street, Suite 102

Wilmington, DE 19801

Grace Holmes Inc.    Delaware    0577825   

770 Broadway

New York, NY 10003

H.F.D. No. 55, Inc.    Delaware    0720619   

770 Broadway

New York, NY 10003

Madewell Inc.    Delaware    4154779   

770 Broadway

New York, NY 10003

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

(Pledged Collateral)

Pledged Stock

 

Grantor

 

Issuer

 

Type of

Organization

 

No. of

Shares

Owned

 

Total

Shares

Outstanding

 

Percentage

Pledged

 

Certificate

No.

J. Crew Group, Inc.

  J. Crew Operating Corp.   Corporation   100   100   100   Cl

J. Crew Operating Corp.

  J. Crew Inc.   Corporation   100   100   100   4

J. Crew Operating Corp.

  Grace Holmes, Inc.   Corporation   10   10   100   3

J. Crew Operating Corp.

  H.F.D. No. 55, Inc.   Corporation   10   10   100   3

J. Crew Operating Corp.

  J. Crew Virginia, Inc.   Corporation   100   100   100   1

J. Crew Operating Corp.

  Madewell Inc.   Corporation   10   10   100   1

J. Crew Inc.

  J. Crew International, Inc.   Corporation   100   100   100   1

J. Crew International, Inc.

  J. Crew Japan, Inc.   Corporation   60   60   65   Not certificated

Pledged Debt Instruments

 

Instrument

 

Holder

 

Maker

 

Maturity Date

Global Intercompany Promissory Note   Each Grantor   Each Grantor   On Demand

 

Schedule 2



--------------------------------------------------------------------------------

Schedule 3

(Filings)

 

Debtor

   UCC-1 Filing
Number   

Jurisdiction

  

Original Secured

Party

  

Action

J. Crew Group, Inc.

   53163186    Delaware    Wachovia Bank, National Association (successor by
merger to Congress Financial Corporation)    UCC-3 Financing Statement
assignment to be filed with the Secretary of State of Delaware to assign this
existing Financing Statement to Administrative Agent

J. Crew Operating Corp.

   23244450    Delaware    Congress Financial Corporation    UCC-3 Financing
Statement assignment to be filed with the Secretary of State of Delaware to
assign this existing Financing Statement to Administrative Agent

J. Crew Inc.

   21360176    New Jersey    Congress Financial Corporation    UCC-3 Financing
Statement assignment to be filed with the Secretary of State of New Jersey to
assign this existing Financing Statement to Administrative Agent

J. Crew International, Inc.

   23244492    Delaware    Congress Financial Corporation    UCC-3 Financing
Statement assignment to be filed with the Secretary of State of Delaware to
assign this existing Financing Statement to Administrative Agent

Schedule 3



--------------------------------------------------------------------------------

Grace Holmes Inc.    23244476    Delaware    Congress Financial Corporation   
UCC-3 Financing Statement assignment to be filed with the Secretary of State of
Delaware to assign this existing Financing Statement to Administrative Agent
H.F.D. No. 55, Inc.    23244484    Delaware    Congress Financial Corporation   
UCC-3 Financing Statement assignment to be filed with the Secretary of State of
Delaware to assign this existing Financing Statement to Administrative Agent
Madewell Inc.    64051736    Delaware    Wachovia Bank, National Association
(successor by merger to Congress Financial Corporation)    UCC-3 Financing
Statement assignment to be filed with the Secretary of State of Delaware to
assign this existing Financing Statement to Administrative Agent

Schedule 2



--------------------------------------------------------------------------------

Schedule 3.11

(Collateral Access Agreements, Bailee Letters, etc.)

Collateral Access Agreement

 

Address

  

Lessee

  

Landlord

770 Broadway New York,

County of New York

New York, 10003

   Leased by J. Crew Group, Inc.   

770 Broadway Company LLC

c/o Vornado Management

Company LLC

888 Seventh Avenue

New York, NY 10106

Customs Broker/Freight Forwarder Notification and Acknowledgment of Security
Interest

W.M. Stone & Co., Inc.

Vandegrift

Worldwide Trade Logistics, Inc.

Rical Group.

Schedule 3.11



--------------------------------------------------------------------------------

Schedule 4

(Location of Inventory and Equipment)

Owned and leased locations (other than store locations):

 

Address

  

Owned/Leased

  

Landlord (if applicable)

770 Broadway New York,

County of New York

New York, 10003

   Leased by J. Crew Group, Inc.   

770 Broadway Company LLC

c/o Vornado Management Company LLC

888 Seventh Avenue

New York, NY 10106

Two Penn Plaza New York,

County of New York

New York, 10121

   Leased by J. Crew Group, Inc.   

Vornado Two Penn Property LLC

c/o Vornado Office Management LLC

888 Seventh Avenue

New York, NY 10106

25 Mills Race Drive Lynchburg,

Virginia 24502

   Leased by J. Crew Inc.   

Mae Holding Company

5145 Fischer Place

Cincinnati, OH

One Clifford Way Asheville,

County of Buncombe

North Carolina, 28810

   Owned by Grace Holmes, Inc.    N/A

One Ivy Crescent Lynchburg,

Virginia, 24506

   Owned by J. Crew Inc.    N/A

Store Locations

 

Location

  

City

  

State

Kenosha    Pleasant Prairie    WI Pigeon    Pigeon Forge    TN Williamsburg   
Williamsburg    VA Hilton Head    Bluffton    SC N. Conway    North Conway    NH
Freeport    Freeport    ME Birch Run    Birch Run    MI Kittery    Kittery    ME
Silverthorne    Silverthorne    CO Foley    Foley    AL

Schedule 4



--------------------------------------------------------------------------------

Location

  

City

  

State

Michigan City    Michigan City    IN Manchester    Manchester Center    VT
Destin    Destin    FL Lancaster    Lancaster    PA Woodbury    Central Valley
   NY Tannersville    Tannersville    PA San Marcos    San Marcos    TX Gilroy
   Gilroy    CA St Augustine    St. Augustine    FL Tilton    Tilton    NH Napa
   Napa    CA Cabazon    Cabazon    CA Commerce    Commerce    GA Loveland   
Loveland    CO Rehoboth    Rehoboth Beach    DE Sawgrass    Sunrise    FL
Niagara    Niagara Falls    NY Westbrook    Westbrook    CT Fingerlakes   
Waterloo    NY Grove City    Grove City    PA Lee    Lee    MA Riverhead   
Riverhead    NY Jackson    Jackson    NJ Myrtle Beach    Myrtle Beach    SC
Hagerstown    Hagerstown    MD Leesburg    Leesburg    VA Wrentham    Wrentham
   MA Seattle    Marysville    WA Chicago    Aurora    IL Dawsonville   
Dawsonville    GA San Diego    San Diego    CA Edinburgh    Edinburgh    IN
Miromar    Estero    FL Howell    Howell    MI Round Rock    Round Rock    TX
Allen    Allen    TX Osage    Osage Beach    MO Clinton    Clinton    CT
Vacaville    Vacaville    CA Liberty Village    Flemington    NJ Katy Mills   
Katy    TX Las Vegas    Primm    NV The Outlets at Vero Beach    Vero Beach, FL
   FL Northpark Madewell    Dallas    TX Century City Madewell    Los Angeles   
CA

Schedule 4



--------------------------------------------------------------------------------

Location

  

City

  

State

The Domain- Madewell    Austin    TX Northpark Crewcuts    Dallas    TX
Westchester Crewcuts    White Plains    NY The Gardens Mall    Palm Beach
Gardens    FL South Street Seaport    New York    NY San Francisco Shopping
Center    San Francisco    CA Atrium    Chestnut Hill    MA South Coast Plaza   
Costa Mesa    CA The Shops at Liberty Place    Philadelphia    PA Pioneer Place
   Portland    OR Cambridgeside Galleria    Cambridge    MA The Shops at
Georgetown Park    Washington    DC Montgomery Mall    Bethesda    MD Northpark
Center    Dallas    TX Oakbrook Center    Oakbrook    IL Northbrook Court   
Northbrook    IL North Michigan Ave    Chicago    IL Somerset Collection    Troy
   MI Westport    Westport    CT Scottsdale Fashion Square    Scottsdale    AZ
Lenox Square    Atlanta    GA Roosevelt Field Mall    Garden City    NY Pasadena
   Pasadena    CA Santa Fe    Santa Fe    NM The Galleria    Houston    TX Plaza
Frontenac    St Louis    MO Northshore Mall    Peabody    MA Downtown Plaza   
Sacramento    CA The Fashion Mall at Keystone C    Indianapolis    IN Southdale
Mall    Edina    MN Bellevue Square    Bellevue    WA The Plaza at King of
Prussia    King of Prussia    PA Crabtree Valley    Raleigh    NC Tysons
Galleria    McLean    VA Park Meadows Center    Littleton    CO Woodfield
Shopping Center    Schaumburg    IL Garden State Plaza    Paramus    NJ Stanford
Shopping Center    Palo Alto    CA Prince    New York    NY Fifth Avenue    New
York    NY Boca    Boca Raton    FL Copley Place    Boston    MA Short Hills
Mall    Short Hills    NJ South Park    Charlotte    NC Danbury Fair Mall   
Danbury    CT

Schedule 4



--------------------------------------------------------------------------------

Location

  

City

  

State

Century City Shopping Center

   Los Angeles    CA

Westfarms Mall

   Farmington    CT

Fashion Valley

   San Diego    CA

Beachwood Mall

   Beachwood    OH

Aventura

   Aventura    FL

South Shore Plaza

   Braintree    MA

Riverside Square

   Hackensack    NJ

Perimeter Mall

   Atlanta    GA

Third Street Promenade

   Santa Monica    CA

Village at Corte Madera

   Corte Madera    CA

Burlingame

   Burlingame    CA

Harbor Place

   Baltimore    MD

The Westchester

   White Plains    NY

Oak Park Mall

   Overland Park    KS

Pacific Place

   Seattle    WA

Walt Whitman Mall

   Huntington Station    NY

Menlo Park

   Edison    NJ

Briarwood Mall

   Ann Arbor    MI

McArthur Center

   Norfolk    VA

Easton Town Center

   Columbus    OH

Cherry Creek Mall

   Denver    CO

Riverchase Galleria

   Birmingham    AL

Washington Square Mall

   Portland    OR

Kenwood Center

   Cincinnati    OH

Cape Cod Mall

   Hyannis    MA

Mall of Georgia

   Buford    GA

Providence Place

   Providence    RI

Mission Viejo

   Mission Viejo    CA

Brea Mall

   Brea    CA

Rockefeller Center

   New York    NY

Green Hills Mall

   Nashville    TN

Old Orchard Center

   Skokie    IL

Fashion Show

   Las Vegas    NV

North Star Mall

   San Antonio    TX

Tucson Mall

   Tucson    AZ

Woodland Shopping Center

   Grand Rapids    MI

Flatiron Crossing

   Broomfield    CO

Galleria at Roseville

   Roseville    CA

Lakeside Mall

   Metarie    LA

Deer Park Town Center

   Deer Park    IL

Avenue of the Penninsula

   Rolling Hills Estates    CA

Saddle Creek

   Germantown    TN

Walden Galleria

   Buffalo    NY

Greenwich Avenue

   Greenwich    CT

Stonebriar Center

   Frisco    TX

Schedule 4



--------------------------------------------------------------------------------

Location

  

City

  

State

Ross Park

   Pittsburgh    PA

Stonestown Galleria

   San Francisco    CA

Mayfair Mall

   Wauwatosa    WI

Pentagon City

   Arlington    VA

Mall of America

   Bloomington    MN

Haywood Mall

   Greenville    SC

Carousel Center

   Syracuse    NY

Country Club Plaza

   Kansas City    MO

Brinton Lakes

   Glen Mills    PA

Suburban Square

   Ardmore    PA

The Grove

   Los Angeles    CA

Valley Fair

   Santa Clara    CA

The Gateway

   Salt Lake City    UT

Marlton

   Marlton    NJ

Tice’s Comer

   WoodcliffLake    NJ

International Plaza

   Tampa    FL

Yale University

   New Haven    CT

Twelve Oaks

   Novi    MI

North Ave Collection

   Chicago    IL

Burlington Town Center

   Burlington    VT

Fayette Mall

   Lexington    KY

Franklin Park

   Toledo    OH

Polaris Fashion

   Columbus    OH

Kierland Commons

   Scottsdale    AZ

Peachtree

   Norcross    GA

Columbia Mall

   Columbia    MD

Willow Grove

   Willow Grove    PA

Fashion Valley

   Murray    UT

Sherman Oaks

   Sherman Oaks    CA

Woodland Hills

   Tulsa    OK

Short Pump

   Richmond    VA

Fairfield Commons

   Beavercreek    OH

West Town Mall

   Knoxville    TN

Summit at Louisville

   Louisville    KY

Crossgates Mall

   Albany    NY

Chandler Fashion Sq

   Chandler    AZ

Rockingham Park

   Salem    NH

Aspen Grove

   Littleton    CO

Penn Square

   Oklahoma City    OK

University Village

   Seattle    WA

King Street

   Charleston    SC

Willow Bend

   Plano    TX

South Hills Village

   Upper St Clair    PA

Willowbrook Mall

   Wayne    NJ

Princeton

   Princeton    NJ

Schedule 4



--------------------------------------------------------------------------------

Location

  

City

  

State

Streets at Southpoint

   Durham    NC

Charlottesville Square

   Charlottesville    VA

Eastview Mall

   Victor    NY

Madison & 45th

   New York    NY

Eastwood Town

   Lansing    MI

Village of Rochester Hills

   Rochester Hills    MI

Arbor Lakes

   Maple Grove    MN

Rockaway Town

   Rockaway    NJ

Smithhaven Mall

   Lake Grove    NY

Grand Place

   St. Paul    MN

Stoneridge Center

   Pleasanton    CA

Summit at Birmingham

   Birmingham    AL

Orland Square

   Orland Park    IL

Chevy Chase Pavillion

   Washington    DC

Manhasset

   Manhasset    NY

Walnut Street

   Pittsburgh    PA

Evergreen Walk

   South Windsor    CT

Jordan Creek

   West Des Moines    IA

St. John’s TC

   Jacksonville    FL

Northlake

   Charlotte    NC

Crocker Park

   Westlake    OH

Bridgeport Village

   Tigard    OR

The Gardens Mall

   Palm Beach Gardens    FL

Southlake Town Square

   Southlake    TX

Easthampton

   East Hampton    NY

The Woodlands

   The Woodlands    TX

Village Point

   Omaha    NE

The Galleria-Ft.Lauderdale

   Ft. Lauderdale    FL

Barton Creek

   Austin    TX

The Domain

   Austin    TX

Mall At Millenia

   Orlando    FL

The Streets at Chester

   Chester    NJ

Coconut Point

   Estero    FL

North Point Mall

   Alpharetta    GA

Broadway Plaza

   Walnut Creek    CA

Carmel Plaza, CA

   Carmel    CA

Friendly Center

   Greensboro    NC

Topanga Plaza

   Canoga Park    CA

The Summit Sierra

   Reno    NV

Columbus Circle

   New York    NY

West Towne Mall

   Madison    WI

La Cumbre

   Santa Barbara    CA

Waterside Shops at Pelican Bay

   Naples    FL

Schedule 4



--------------------------------------------------------------------------------

Schedule 5

(Intellectual Property)

Copyrights

 

Grantor

  

Copyrights

  

Status

  

Registration No.

J. Crew International, Inc.

   Henry standing patchworkplaid    Registered    VA 1260936

J. Crew International, Inc.

   Hula girl    Registered    VA 1303448

J. Crew International, Inc.

   Lobster    Registered    VA1303449

J. Crew International, Inc.

   Palm tree    Registered    VA 1303450

J. Crew International, Inc.

   Flamingo    Registered    VA1360268

Trademarks

Trademark Licenses:

J. Crew licenses the “J. Crew” trademark and related know-how to Itochu Fashion
System Co., Ltd. and Itochu Corporation pursuant to a Trademark License
Agreement among J. Crew International, Inc., Itochu Fashion System Co., Ltd and
Itochu Corporation dated as of November 4, 1997, as amended., and a Know-How
License Agreement among J. Crew Group, Inc., Itochu Fashion System Co., Ltd. and
Itochu Corporation dated as of November 4, 1997, as amended.

Owned Trademarks: (see attached)

Note that the “Madewell” marks were assigned to J. Crew in January of 2007.

Schedule 5



--------------------------------------------------------------------------------

J. Crew International, Inc.

CREWCUTS Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN.NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Argentina

     CREWCUTS    2008284    11-07-95    1615822    9/16/1996    REGISTERED     
                                                       25: CLASS HEADING

 

Bermuda

     CREWCUTS    27871    05-22-96    27871    5/22/1996    REGISTERED        
                                                    25: SHIRTS, SWEATERS, CAPS,
HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS,
BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS, SHOES, ATHLETIC SHOES AND
BOOTS

 

Brazil

     CREWCUTS    818908173    11-16-95    818908173    10/24/2000    REGISTERED
                                                            25: SHIRTS,
SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS, SOCKS,
JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS, SHOES,
ATHLETIC SHOES AND BOOTS

 

Canada

     CREWCUTS    788044    07-20-95    498047    7/29/1998    REGISTERED        
                                                    BASED ON USE: WEARING
APPAREL, NAMELY CHILDREN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS,
SHORTS, SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SHIRTS, BLOUSES,
DRESSES; BASED ON INTENT TO USE: WEARING APPAREL, NAMELY SHIRTS, SWEATERS, CAPS,
HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS,
BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS, SHOES, ATHLETIC SHOES AND
BOOTS

 

Chile

     CREWCUTS    325429    11-09-95    512783    5/19/1998    REGISTERED        
                                                   

25: SHIRTS, SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS, SHOES,
ATHLETIC, SHOES AND BOOTS AND ALL OTHER PRODUCTS COMPRISED IN CLASS 25

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 1



--------------------------------------------------------------------------------

J. Crew International, Inc.

CREWCUTS Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

China (People’s Republic Of)

     CREWCUTS    5163371    02-17-06          FILED                            
                               

18: ALL SUBCLASS HEADINGS THAT CONTAIN ANY TYPE OF BAGS

 

China (People’s Republic Of)

     CREWCUTS (ENGLISH AND CHINESE CHARACTERS)    950123345    09-29-95   
997228    5/6/1997    REGISTERED      LOGO [g24244g44t20.jpg]               

25: CLOTHING, FOOTWEAR AND HEADGEAR

 

Colombia

     CREWCUTS    95053339    11-10-95    184927    3/1/1996    REGISTERED     
                                                      

25: CLOTHING, FOOTWEAR AND HEADGEAR

 

European Union

     CREWCUTS    003431319    10-30-03    003431319    9/20/2005    REGISTERED
                                                            18: LEATHER AND
IMITATION LEATHER AND GOODS MADE OF THESE MATERIALS AND NOT INCLUDED IN OTHER
CLASSES; ANIMAL SKINS, HIDES, TRUNKS AND TRAVELLING BAGS; UMBRELLAS, PARASOLS
AND WALKING STICKS; WHIPS, HARNESS AND SADDLERY; LUGGAGE, HANDBAGS, DUFFEL BAGS,
TOTE BAGS, WEEKENDER BAGS, BACKPACKS, PURSES, COSMETIC CASES (SOLD EMPTY),
SHAVING KITS (SOLD EMPTY), BILLFOLDS, COIN CASES, KEY CASES AND EYEGLASS CASES
25: CLOTHING, FOOTWEAR, HEADGEAR; SHIRTS, T-SHIRTS, JERSEYS, SWEATERS,
SWEATSHIRTS, UNDERWEAR, UNDERSHIRTS, SOCKS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS,
ROBES, SHORTS, SLACKS, TROUSERS, PANTS, BELTS, JACKETS, SUITS, VESTS, COATS,
RAINCOATS, SLICKERS, NAUTICAL CLOTHING, GYMNASTIC CLOTHING, SPORT AND LEISURE
CLOTHING, PERSONAL LINENS AND ACCESSORIES, TIES, NECKTIES, SCARVES, BANDANNAS,
ATHLETIC SHOES, BOOTS, CAPS AND HATS 35: ADVERTISING; BUSINESS MANAGEMENT;
BUSINESS ADMINISTRATION; OFFICE FUNCTIONS; RETAIL SERVICES; RETAIL STORE
SERVICES FOR APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES,
FRAGRANCES AND HOME FURNISHINGS; BUSINESS MANAGEMENT CONSULTANCY, INCLUDING
GIVING ASSISTANCE AND ADVICE IN THE ESTABLISHMENT OF RETAIL STORES IN THE FIELD
OF APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES, FRAGRANCES AND
HOME FURNISHINGS, THE BRINGING TOGETHER FOR THE BENEFIT OF OTHERS, OF APPAREL,
SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES, FRAGRANCES AND HOME
FURNISHINGS, EXCLUDING THE TRANSPORT THEREOF, ENABLING CONSUMERS TO CONVENIENTLY
VIEW AND PURCHASE THOSE GOODS

SENIORITY CLAIMED: AUSTRIA, BENELUX, FRANCE, GERMANY, GREECE, IRELAND, ITALY,
PORTUGAL, SPAIN AND SWITZERLAND

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 2



--------------------------------------------------------------------------------

J. Crew International, Inc.

CREWCUTS Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG.NO.

  

REG. DATE

  

STATUS

Hong Kong

    

CREWCUTS (ENGLISH AND CHINESE

CHARACTERS)

   95/11697    09-19-95    03758/1997    3/26/1997    REGISTER     

 

LOGO [g24244g98c06.jpg]

 

               25: CLOTHING, FOOTWEAR AND HEADGEAR

 

India

     CREWCUTS    1414837    01-18-06          FILED                            
                                25: CLOTHING, FOOTWEAR, HEADGEAR

 

Indonesia

     CREWCUTS    D002006030540    09-15-06          FILED                    
                                       

25: CLASS HEADING

 

Indonesia

     CREWCUTS    D96/14673    07-15-96    391235    9/22/1997    REGISTER     
                                                      

25: CLASS HEADING

 

Ireland

     CREWCUTS    171095    09-22-95    171095    9/22/1995    REGISTER        
                                                   

25: SHIRTS, SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS,
SHOES, ATHLETIC SHOES, AND BOOTS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 3



--------------------------------------------------------------------------------

J. Crew International, Inc.

CREWCUTS Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

   APPLN. DATE    REG. NO.    REG. DATE    STATUS

Japan

     CREWCUTS    2006-001235    01-11-06    5011494    12/15/2006    REGISTERED
                                                            18: BAGS/POUCHES AND
THE LIKE; HANDBAG OR PURSE FRAMES; INDUSTRIAL PACKAGING CONTAINERS OF LEATHER;
CLOTHING FOR DOMESTIC PETS; VANITY CASES (NOT FITTED); UMBRELLAS; WALKING
STICKS, CANES, METAL PARTS/HANDLES OF CANES AND WALKING-STICKS; SADDLERY;
LEATHER (UNWORKED AND SEMI-WORKED) 25: CLOTHING; GARTERS, SOCK SUSPENDERS,
BRACES, WAISTBANDS AND BELTS FOR CLOTHING; FOOTWEAR; MASQUERADE COSTUMES;
SPECIAL SPORTING/GYMNASTIC WEAR; SPECIAL SPORTING/GYMNASTIC FOOTWEAR

 

Japan

     CREWCUTS    2006-111549    12-01-06          FILED                         
                                   9: SUNGLASSES AND OTHER SPECTACLES
(EYEGLASSES/GOGGLES); EYEGLASS FRAMES, EYEGLASS CASES, EYEGLASS CHAINS, AND
OTHER PARTS/ACCESSORIES FOR SPECTACLES 28: PLUSH TOYS, SOFT STACKABLE ANIMAL
TOYS, ACCORDION MUSICAL PULL TOYS, SHAPE SORTERS, TOYS BUILDING BLOCKS, BABY
RATTLES, CRIB MOBILES, BABY MULTIPLE ACTIVITY TOYS, JIGSAW PUZZLES AND
MANIPULATIVE PUZZLES, CHRISTMAS TREE ORNAMENTS AND BELLS, TEDDY BEARS, TOY
FIGURINES, AND OTHER TOYS; PORCELAIN DOLLAS AND OTHER DOLLS; GAME MACHINES AND
APPARTUS; POOL CUES AND OTHER BILLARD EQUIPMENT; BOARD GAMES, CARD GAMES, GAME
CARDS; DICE, DICE CUPS, DIAMOND GAMES, CHESS GAMES, CHECKERS, CONJURING
APPARATUS, DOMINOS; PLAYING CARDS; TOYS FOR DOMESTIC PETS; CRICKET BALLS, FIELD
HOCKEY BALLS, GOLF BALLS, LACROSSE BALLS, SOCCER BALLS, SPORT BALLS, FOOT BALLS,
SPORTING/GYMNASTIC EQUIPMENT; FISHING TACKLES

 

Macao

     CREWCUTS    N20682    01-19-06    N/20682    6/9/2006    REGISTERED        
                                                   

25: CLOTHING, FOOTWEAR, HEADGEAR

 

Mauritius

     CREWCUTS    MU/M/6/04144    01-31-06    02847/2006    12/28/2006    FILED
                                                           

25: CLOTHING, FOOTWEAR AND HEADGEAR

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 4



--------------------------------------------------------------------------------

J. Crew International, Inc.

CREWCUTS Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Mexico

     CREWCUTS    238457    07-26-95    502662    7/26/1995    REGISTERED        
                                                   

25: SHIRTS, SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS,
SHOES, ATHLETIC SHOES AND BOOTS

 

 

New Zealand

     CREWCUTS    255495    11-06-95    255495    11/6/1995    REGISTERED        
                                                   

25: CLOTHING, FOOTWEAR AND HEADGEAR

 

 

Paraguay

     CREWCUTS    13306-1999    06-30-99    223465    3/24/2000    REGISTERED
                                                           

25: SHIRTS, SWEATERS, CAPS, HATS, BANDANAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS,
SHOES, ATHLETIC SHOES AND BOOTS

 

 

Peru

     CREWCUTS    284701    11-15-95    023416    2/16/1996    REGISTERED        
                                                   

25: SHIRTS, SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS,
SHOES, ATHLETIC SHOES AND BOOTS, AND IN GENERAL ALL GOODS IN CLASS

 

 

Philippines

     CREWCUTS    I04I70    11-21-95    106439    5/30/2003    REGISTERED        
                                                   

25: CHILDREN’S SHIRTS, SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS,
PANTS, BELTS, SOCKS, JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, SHOES,
ATHLETIC SHOES, AND BOOTS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 5



--------------------------------------------------------------------------------

J. Crew International, Inc.

CREWCUTS Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Singapore      CREWCUTS    8790/95    09-14-95    8790/95    9/14/1995   
REGISTERED                                                            

25: SHIRTS, SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDER SHIRTS,
SHOES, ATHLETIC SHOES AND BOOTS

 

 

South Korea      CREWCUTS (English And Korean Characters)    96/34994   
08-09-96    388005    12/24/1997    REGISTERED     

 

LOGO [g24244g67d55.jpg]

 

              

12: TOILETRY CASES

 

 

South Korea      CREWCUTS (English And Korean Characters)    95/35304   
09-15-95    368229    7/10/1997    REGISTERED     

 

LOGO [g24244g12i08.jpg]

 

              

NA 45: DRESS SHIRTS, SPORT SHIRTS, POLO SHIRTS, TEE SHIRTS, SWEATERS, CAPS,
HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS,
BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS AND GLOVES

 

 

South Korea      CREWCUTS (English And Korean Characters)    95/35305   
09-15-95    360966    4/28/1997    REGISTERED     

 

LOGO [g24244g85x84.jpg]

 

              

NA 27: LOW SHOES, BOOTS, LACE UP BOOTS, LEATHER SHOES, RUBBER SHOES, VINYL
SHOES, RAIN SHOES, ARCTIC SHOES, BASEBALL SHOES, BASKETBALL SHOES, RUGBY SHOES,
HANDBALL SHOES, FIELD AND TRACK SHOES, HOCKEY SHOES, GOLF SHOES, BOXING SHOES,
HIKING SHOES, ANGLER SHOES, WORK BOOTS, OVERSHOES, STRAW SHOES, SLIPPERS,
SANDALS, CLOGS, SOLES, INSOLES AND SHOE PROTECTION ACCESSORY

 

 

South Korea      CREWCUTS (English And Korean Characters)    96/25393   
06-14-96    387995    12/24/1997    REGISTERED     

 

LOGO [g24244g17t23.jpg]

 

              

NA 25: HANDBAGS, OPERA BAGS, KNAPSACKS, DUFFEL BAGS, WALLETS, NAME CARD CASES,
CREDIT CARD CASES, TOILETRY CASES, CARDBOARD BOXES, PAPER BAGS AND PLASTIC
PACKING BAGS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 6



--------------------------------------------------------------------------------

J. Crew International, Inc.

CREWCUTS Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO

  

APPLN. DATE

  

REG. NO

  

REG. DATE

  

STATUS

Switzerland

     CREWCUTS    11254/1995    09-25-95    432432    9/25/1995    REGISTERED
                                                           

25: CLOTHING, FOOTWEAR, HEADGEAR

 

 

Taiwan

     CREWCUTS (ENGLISH AND CHINESE CHARACTERS)    84047363    09-19-95   
00761644    5/16/1997    REGISTERED     

 

LOGO [g24244g51w47.jpg]

 

              

25: SHIRTS, SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS,
SHOES, ATHLETIC SHOES AND BOOTS

 

 

Thailand

     CREWCUTS    295676    10-16-95    KOR50574    10/16/1995    REGISTERED     
                                                      

25: SHIRTS, SWEATERS, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, UNDERSHIRTS,
SHOES, ATHLETIC SHOES, AND BOOTS

 

 

United States

     CREWCUTS    78/568692    02-16-05    3163866    10/24/2006    REGISTERED
                                                           

18: TOTE BAGS, BACKPACKS, WALLETS, SCHOOL BAGS, SCHOOL BOOK BAGS, SPORTS BAGS

 

26: HAIR ACCESSORIES, NAMELY TWISTERS, CLAW CLIPS; SNAP CLIPS; CLAM CLIPS FOR
HAIR; BARRETTES; HAIR BANDS; HAIR BOWS; HAIR BUCKLES; HAIR CLIPS; HAIR ORNAMENTS
IN THE FORM OF COMBS; HAIR RIBBONS; HAIR SCRUNCHIES

 

35: RETAIL STORES AND ON-LINE RETAIL STORE SERVICES ALL FEATURING CHILDREN’S
CLOTHING

 

 

United States

     CREWCUTS    78/417243    05-12-04    3107778    6/20/2006    REGISTERED
                                                           

25: SHIRTS, SWEATERS, SWEATSHIRTS, JACKETS, PANTS, SKIRTS, COATS, CAPS, HATS,
SOCKS AND FOOTWEAR

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 7



--------------------------------------------------------------------------------

J. Crew International, Inc.

CREWCUTS Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

   APPLN. DATE    REG. NO.    REG. DATE    STATUS United States      CREWCUTS   
76/240045    04-12-01    2929166    3/1/2005    REGISTERED                    
                                       

25: CHILDREN’S SHIRTS, SWEATERS, HATS, JACKETS

 

 

Venezuela      CREWCUTS    018712/95    11-23-95    195374-9    3/7/1997   
REGISTERED                                                            

25: CLASS HEADING

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 8



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Argentina

     J. CREW    1833779    02-26-92    1732673    4/22/1999    REGISTERED     
                                                      

25: ALL GOODS UNDER THIS CLASS

 

 

Argentina

     J. CREW    2163790    07-20-98    1770468    1/10/2000    REGISTERED     
                                                      

9: LENSES, SUNGLASSES, EYEGLASSES, FRAMES; CARRYING CASES FOR SUNGLASSES AND
EYEGLASSES, SPECIAL CASES FOR GLASSES AND LENSES, PARTS AND FITTINGS FOR
SUNGLASSES AND EYEGLASSES, CORDS AND CHAINS FOR EYEGLASSES

 

 

Argentina

     J. CREW    2163791    07-20-98    1770469    1/10/2000    REGISTERED     
                                                      

16: PRINTED MATTER, MAGAZINES, AND CATALOGS

 

 

Argentina

     J. CREW and Design (with oarsman and underline)    1833782    02-26-92   
1676462    7/24/1998    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

 

Australia

     J. CREW    B598886    03-23-93    598886    11/14/1997    REGISTERED     
                                                      

16: MAIL ORDER CATALOGUES AND ALL OTHER GOODS IN THIS CLASS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 1



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Australia

     J. CREW and Design (with oarsman and no underline)    B598890    03-23-93
   598890    11/14/1997    REGISTERED     

 

LOGO [g24244g84d24.jpg]

 

              

16: MAIL ORDER CATALOGUES AND ALL OTHER GOODS IN THIS CLASS

 

 

Bahamas

     J. CREW                DOCKETED                                        
                   

25: ALL GOODS IN CLASS

 

 

Bangladesh

     J. CREW    95889    12-14-05          FILED                               
                            

25: ALL GOODS IN CLASS

 

 

Benelux

     J. CREW    713271    03-22-88    447085    3/22/1988    REGISTERED        
                                                   

18: BELTS

 

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

 

Bermuda

     J. CREW    26724    02-22-95    B26724    2/22/1995    REGISTERED        
                                                   

25: SHIRTS, T-SHIRTS, BLOUSES, CAMISOLES, SWEATSHIRTS, SWEATERS, CARDIGANS,
VESTS, TUNICS, COATS, JACKETS, SLICKERS, BLAZERS, SUITS, BODYSUITS, TANK TOPS,
ROMPERS, JUMPSUITS, PANTS, JEANS, SHORTS, STIRRUPS, SKIRTS, DRESSES, CHEMISES,
PAJAMAS, NIGHT-GOWNS, BELTS, SWIMWEAR, LINGERIE, PANTIES, BRAS, SLIPS, HOSIERY,
SOCKS, LEGGINGS, EXERCISEWEAR, LEOTARDS, UNITARDS, BICYCLE SHORTS, BRA TOPS,
SCARVES, BANDANNAS, GLOVES, HATS, FOOTWEAR, SLIPPERS, SHOES, SNEAKERS, MULES,
SANDALS, MOCCASINS, ESPADRILLES AND THONGS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 2



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

   APPLN. DATE    REG. NO.    REG. DATE    STATUS

Bermuda

     J. CREW & DESIGN    26449    10-05-94    26449    10/5/1994    REGISTERED
                                                           

25: SHIRTS, T-SHIRTS, BLOUSES, CAMISOLES, SWEATSHIRTS, SWEATERS, CARDIGANS,
VESTS, TUNICS, COATS, JACKETS, SLICKERS, BLAZERS, SUITS, BODYSUITS, TANK TOPS,
ROMPERS, JUMPSUITS, PANTS, JEANS, SHORTS, STIRRUPS, SKIRTS, DRESSES, CHEMISES,
PAJAMAS, NIGHTGOWNS, BELTS, SWIMWEAR, LINGERIE, PANTIES, BRAS, SLIPS, HOSIERY,
SOCKS, LEGGINGS, LEOTARDS, UNITARDS, BICYCLE SHORTS, BRA TOPS, SCARVES,
BANDANNAS, GLOVES, HATS, FOOTWEAR, SLIPPERS, SHOES, SNEAKERS, MULES, SANDALS,
MOCCASINS, ESPADRILLES AND THONGS

 

 

Brazil

     J. CREW    816726361    05-19-92    816726361    10/28/1997    REGISTERED
                                                           

NA 25.10 AND 25.60: DESIGNING AND MERCHANDISING OF MEN’S AND WOMEN’S APPAREL,
APPAREL-RELATED ACCESSORIES AND LUGGAGE AND SALES OF SUCH MERCHANDISE THROUGH
RETAIL STORES AND MAIL ORDER

 

 

Brazil

     J. CREW    817895256    06-16-94    817895256    9/17/1996    REGISTERED
                                                           

NA 40.15: RETAIL AND MAIL ORDER SERVICES IN THE FIELD OF CLOTHING, CLOTHING
ACCESSORIES, JEWELRY AND LUGGAGE; FACTORY, RETAIL, AND WHOLESALE OUTLET STORE
SERVICES IN THE FIELD OF CLOTHING, CLOTHING ACCESSORES, JEWELRY AND LUGGAGE

 

 

Brazil

     J. CREW and Design (with oarsman and underline)    816727880    05-20-92   
816727880    8/26/1997    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

               NA 25.10 AND 25.60: DESIGNING AND MERCHANDISING OF MEN’S AND
WOMEN’S APPAREL, APPAREL- RELATED ACCESSORIES AND LUGGAGE AND SALES OF SUCH
MERCHANDISE THROUGH RETAIL STORES AND MAIL ORDER

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 3



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

Canada

     J. CREW    768042    11-08-94    469783    1/27/1997    REGISTERED        
                                                   

CLOTHING AND ACCESSORIES, NAMELY, SHIRTS, SWEATERS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, JEANS, BELTS, SOCKS, JACKETS, COATS, SLICKERS, SKIRTS,
BLOUSES, DRESSES, CARDIGANS, VESTS, SCARVES, JUMPSUITS, T-SHIRTS, TIES, GLOVES,
TANK TOPS, BLAZERS, LINGERIE, CAMISOLES, CHEMISES, UNDERWEAR, BRAS, BRA TOPS,
SLEEPWEAR, HOSIERY, SWIMWEAR, SUITS, LEGGINGS, BODYSUITS, ROMPERS, ROBES,
LEOTARDS, TUNICS; FOOTWEAR, NAMELY SHOES, SNEAKERS, BOOTS, ESPADRILLES, SANDALS,
MOCCASINS, SLIPPERS, THONGS, MULES; HEADWEAR, NAMELY CAPS, HATS, HEAD BANDS;

 

SUNGLASSES;

 

BACKPACKS, DUFFLE BAGS, TOTE BAGS;

 

MAIL ORDER SERVICES

 

 

Canada

     J. CREW and Design (with oarsman and underline)    604038    04-05-88   
375013    11/2/1990    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND
DRESSES; LUGGAGE, UMBRELLAS, HANDBAGS AND DUFFEL BAGS; RETAIL CATALOG SERVICES
IN THE FIELD OF CLOTHING, LUGGAGE AND CLOTHING ACCESSORIES

 

 

Chile

     J.CREW    202590    03-18-92    653274    12/27/2002    REGISTERED        
                                                   

42: RETAIL CATALOGUE SERVICES IN THE FIELD OF LEATHER AND IMITATION LEATHER,
LUGGAGE, CLOTHING AND CLOTHING ACCESSORIES

 

 

Chile

     J.CREW    420919    07-17-98    534478    7/17/1998    REGISTERED        
                                                   

9: LENSES, SUNGLASSES, EYEGLASSES, FRAMES; CARRYING CASES FOR SUNGLASSES AND
EYEGLASSES, SPECIAL CASES FOR GLASSES AND LENSES, PARTS AND FITTINGS FOR
SUNGLASSES AND EYEGLASSES, CORDS AND CHAINS FOR EYEGLASSES

 

16: PRINTED MATTER, MAGAZINES, CATALOGS AND OTHER ARTICLES IN THIS CLASS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 4



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO    REG. DATE    STATUS

Chile

     J. CREW    202588    03-18-92    653273    12/27/2002    REGISTERED        
                                                   

18: TRUNKS, SUITCASES, SMALL SUITCASES, HANDBAGS, DUFFELBAGS, UMBRELLAS, LEATHER
GOODS AND IMITATIONS OF LEATHER

 

 

Chile

     J. CREW & DESIGN (WITH LINE)    279438    07-12-94    443245    4/12/1995
   REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

25: OUTER AND UNDER CLOTHING IN GENERAL AND OTHER ARTICLES OF CLASS 25

 

 

China (People’s Republic Of)

     J. CREW    9700128772    12-02-97    1281194    6/7/1999    REGISTERED     
                                                      

9: EYEGLASSES, PINCE-NEZ, CONTACT LENSES, CORRECTION LENSES, EYEGLASSES CASES,
PINCE-NEZ CASES, CHAINS FOR EYEGLASSES, BOXES FOR CONTACT LENSES, EYEGLASS
FRAMES, CONTAINERS FOR CONTACT LENSES, CLEANING CLOTHS FOR EYEGLASSES,
SPECTACLES, LENSES FOR EYEGLASSES, LENSES (OPTICS), CHAINS FOR PINCE-NEZ,
STRINGS FOR PINCE-NEZ AND FRAMES FOR PINCE-NEZ

 

 

China (People’s Republic Of)

     J. CREW       12-07-05          FILED                                     
                      

14: JEWELRY

 

18: LEATHER GOODS AND UMBRELLAS

 

 

China (People’s Republic Of)

     J. CREW & DESIGN (WITH LINE)    8832227    09-10-88    358993    8/29/1989
   REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

25: SHOES AND HATS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 5



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

China (People’s

    Republic Of)

     J. CREW (CHINESE CHARACTERS)    94111635    10-31-94    882248   
10/14/1996    REGISTERED                                                      
      25: CLOTHING; SHOES; HATS

 

China (People’s

    Republic Of)

     J. CREW (STYLIZED)    8836338    10-14-88    362359    9/29/1989   
REGISTERED                                                             25: MEN’S
AND WOMEN’S UNDERWEAR; ESTS; SHORTS; SWEATSHIRTS; PANTS; JACKETS; SLICKERS;
SKIRTS; BLOUSES; SUITS FOR WOMEN

 

China (People’s

    Republic Of)

     J. CREW (STYLIZED)    8836340    10-14-88    362731    9/29/1989   
REGISTERED                                                             24: SOCKS
AND HANKERCHIEFS

 

China (People’s

    Republic Of)

     J. CREW (STYLIZED)    8836339    10-14-88    361137    9/9/1989   
REGISTERED                                                             25:
SHOES; HATS

 

China (People’s

    Republic Of)

     J. CREW and Design (with oarsman and underline)          384288   
9/29/1989    REGISTERED

 

LOGO [g24244g46n36.jpg]

 

24: BANDANNAS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 6



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

China (People’s

    Republic Of)

     J. CREW and Design (with oarsman and underline)    8832226    09-10-88   
362742    9/29/1989    REGISTERED

 

LOGO [g24244g46n36.jpg]

 

25: SOCKS AND HANKERCHIEFS

 

Colombia      J. CREW    94.006.448    02-18-94          FILED                 
                                           25: MEN’S AND WOMEN’S SHIRTS,
SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

Colombia      J. CREW and Design (with oarsman and underline)    94.006.449   
02-18-94          FILED

 

LOGO [g24244g46n36.jpg]

 

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES, DRESSES

 

Ecuador      J. CREW    110172    12-27-00    1156501    5/15/2001    REGISTERED
                                                            25: SHIRTS, POLO’S,
BLOUSES, CAMISOLES, T-SHIRTS, SWEATERS, SWEATSHIRTS, CARDIGANS, VESTS, TUNICS,
COATS, JACKETS, BLAZERS, SUITS, TANK TOPS, CLOTHING SETS FOR CHILDREN, SKI
CLOTHES, PANTS, JEANS, SHORTS, OVERALLS, SKIRTS, DRESSES, WOMEN’S SHIRTS,
PYJAMAS, NIGHTGOWNS, BELTS, SWIMSUITS, UNDERGARMENTS FOR WOMEN, KNEE-HI, BRAS,
UNDERWEAR, SPORTSWEAR AND EXERCISE WEAR, HANKERCHIEFS, GLOVES, HATS, SHOES,
SNEAKERS, SANDALS, MOCASSINS, THONGS AND ALL OTHER GOODS IN THIS CLASS

 

Egypt      J. CREW    180391    11-20-05          FILED                         
                                   : CLOTHING

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 7



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

European Union

     J. CREW    3431103    10-30-03    003431103    10/30/2003    REGISTERED
                                                            18. LEATHER AND
IMITATION LEATHER AND GOODS MADE OF THESE MATERIALS AND NOT INCLUDED IN OTHER
CLASSES; ANIMAL SKINS, HIDES, TRUNKS AND TRAVELLING BAGS; UMBRELLAS, PARASOLS
AND WALKING STICKS; WHIPS, HARNESS AND SADDLERY; LUGGAGE, HANDBAGS, DUFFEL BAGS,
TOTE BAGS, WEEKENDER BAGS, BACKPACKS, PURSES, COSMETIC CASES (SOLD EMPTY),
SHAVING KITS (SOLD EMPTY), BILLFOLDS, COIN CASES AND KEY CASES 25: CLOTHING,
FOOTWEAR, HEADGEAR; SHIRTS, T-SHIRTS, JERSEYS, SWEATERS, SWEATSHIRTS, UNDERWEAR,
UNDERSHIRTS, SOCKS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, ROBES, SHORTS, SLACKS,
TROUSERS, PANTS, BELTS, JACKETS, SUITS, VESTS, COATS, RAINCOATS, SLICKERS,
NAUTICAL CLOTHING, GYMNASTIC CLOTHING, SPORT AND LEISURE CLOTHING, PERSONAL
LINENS AND ACCESSORIES, TIES, NECKTIES, SCARVES, BANDANNAS, ATHLETIC SHOES,
BOOTS, CAPS AND HATS 35: ADVERTISING; BUSINESS MANAGEMENT; BUSINESS
ADMINISTRATION; OFFICE FUNCTIONS; RETAIL SERVICES; RETAIL STORE SERVICES FOR
APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES, FRAGRANCES AND HOME
FURNISHINGS; BUSINESS MANAGEMENT ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES,
FRAGRANCES AND HOME FURNISHINGS, THE BRINGING TOGETHER FOR THE BENEFIT OF
OTHERS, OF APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES,
FRAGRANCES AND HOME FURNISHINGS, EXCLUDING THE TRANSPORT THEREOF, ENABLING
CONSUMERS TO CONVENIENTLY VIEW AND PURCHASE THOSE GOODS

SENIORITY CLAIMED: AUSTRIA, BENELUX, FRANCE, GERMANY, GREECE, IRELAND, ITALY,
PORTUGAL, SPAIN AND SWITZERLAND

 

 

European Union

     J. CREW    1561141    03-16-00    I56I141    6/25/2001    REGISTERED     
                                                      

14: PRECIOUS METALS AND THEIR ALLOYS AND GOODS IN PRECIOUS METALS OR COATED
THEREWITH, NOT INCLUDED IN OTHER CLASSES; JEWELRY, PRECIOUS STONES; HOROLOGICAL
AND CHRONOMETRIC INSTRUMENTS

 

 

European Union

     J. CREW    173210    04-01-96    173210    3/9/1999    REGISTERED        
                                                   

16: PRINTED MATTER, MAGAZINES, MAIL ORDER CATALOGS FOR ALL KINDS OF GOODS;

18: LEATHER AND IMITATION LEATHER AND GOODS MADE OF THESE MATERIALS; ANIMAL
SKINS, HIDES, LUGGAGE, HANDBAGS, DUFFEL BAGS, TOTE BAGS, WEEKENDER BAGS,
BACKPACKS, PURSES, COSMETIC CASES (SOLD EMPTY) SHAVING KITS (SOLD EMPTY)
BILLFOLDS, PASSPORT CASES, COIN CASES, KEY CASES, EYEGLASS CASES, CHECK BOOK
CASES, TRUNKS AND TRAVELING BAGS; UMBRELLAS; PARASOLS; AND WALKING STICKS; 25:
CLOTHING NAMELY SHIRTS, T-SHIRTS, JERSEYS, SWEATERS, SWEATSHIRTS, UNDERWEAR,
UNDERSHIRTS, SOCKS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, ROBES, SHORTS, SLACKS,
TROUSERS, PANTS, BELTS, JACKETS, SUITS, VESTS, COATS, RAINCOATS, SLICKERS,
NAUTICAL CLOTHING, GYMNASTIC CLOTHING, SPORT AND LEISURE CLOTHING, PERSONAL
LINENS AND ACCESSORIES, TIES, NECKTIES, HANDKERCHIEFS, SCARVES, BANDANNAS;
FOOTWEAR NAMELY SHOES. ATHLETIC SHOES, BOOTS; HEADWEAR NAMELY CAPS AND HATS

SENIORITY CLAIMED: AUSTRIA, BENELUX, FRANCE, GERMANY, GREECE, IRELAND, ITALY,
PORTUGAL, SPAIN AND SWITZERLAND

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 8



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

         

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

European Union

       J. CREW    1372903    11-04-99    1372903    2/9/2005    REGISTERED  
                                                                4: INDUSTRIAL
OILS AND GREASES; LUBRICANTS; DUST ABSORBING, WETTING AND BINDING COMPOSITIONS;
FUELS (INCLUDING MOTOR SPIRIT) AND ILLUMINANTS; CANDLES, WICKS, SCENTED AND
UNSCENTED CANDLES

24: TEXTILES AND TEXTILE GOODS, NOT INCLUDED IN OTHER CLASSES; BED AND TABLE
COVERS; HOME FURNISHINGS NAMELY PILLOW CASES, PILLOW SHAMS, DUST RUFFLES,
SHEETS, BED SKIRTS, COMFORTERS, BLANKET COVERS, DUVET COVERS, COMFORTER COVERS,
BLANKETS, BEDSPREADS, QUILTS, TOWELS, WASH CLOTHS, SHOWER CURTAINS, TEXTILE BATH
MATS, TEXTILE PLACE MATS, TEXTILE TABLE CLOTHS, TEXTILE NAPKINS, TABLE LINENS,
WINDOW CURTAINS, AND DRAPERIES.

 

 

European Union

       J. CREW    1510601    02-16-00    1510601    3/14/2002    REGISTERED  
                                                               

35: BUSINESS MANAGEMENT; BUSINESS ADMINISTRATION; OFFICE FUNCTIONS; RETAIL STORE
SERVICES FOR APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES,
FRAGRANCES AND HOME FURNISHINGS; BUSINESS MANAGEMENT CONSULTANCY, INCLUDING
GIVING ASSISTANCE AND ADVICE IN THE ESTABLISHMENT OF RETAIL STORES IN THE FIELD
OF APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES, FRAGRANCES AND
HOME FURNISHINGS, THE BRINGING TOGETHER FOR THE BENEFIT OF OTHERS, OF APPAREL,
SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES, FRAGRANCES AND HOME
FURNISHINGS, EXCLUDING THE TRANSPORT THEREOF, ENABLING CONSUMERS TO CONVENIENTLY
VIEW AND PURCHASE THOSE GOODS

 

42: TECHNICAL CONSULTANCY AND ADVISING IN THE ESTABLISHMENT OF RETAIL STORES IN
THE FIELD OF APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES,
FRAGRANCES AND HOME FURNISHINGS

 

 

European Union

       J. CREW    1659325    05-16-00    1659325    8/21/2001    REGISTERED  
                                                               

9: SCIENTIFIC, NAUTICAL, SURVEYING, ELECTRIC, PHOTOGRAPHIC, CINEMATOGRAPHIC,
OPTICAL, WEIGHING, MEASURING, SIGNALLING, CHECKING (SUPERVISION), LIFE SAVING
AND TEACHING APPARATUS AND INSTRUMENTS; SUNGLASSES; APPARATUS FOR RECORDING,
TRANSMISSION OR REPRODUCTION OF SOUND OR IMAGES; MAGNETIC DATA CARRIERS,
RECORDING DISCS; AUTOMATIC VENDING MACHINES AND MECHANISMS FOR COIN OPERATED
APPARATUS, CASH REGISTERS, CALCULATING MACHINES, DATA PROCESSING EQUIPMENT AND
COMPUTERS; FIRE EXTINGUISHING APPARATUS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 9



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

European Union      J. CREW and Design (in box with oarsman)    3431806   
10-30-03    003431806    10/30/2003    REGISTERED

 

LOGO [g24244g46o50.jpg]

 

18. LEATHER AND IMITATIONM LEATHER AND GOODS MADE OF THESE MATERIALS AND NOT
INCLUDED IN OTHER CLASSES; ANIMAL SKINS, HIDES, TRUNKS AND TRAVELLING BAGS;
UMBRELLAS, PARASOLS AND WALKING STICKS; WHIPS, HARNESS AND SADDLERY; LUGGAGE,
HANDBAGS, DUFFEL BAGS, TOTE BAGS, WEEKENDER BAGS, BACKPACKS, PURSES, COSMETIC
CASES (SOLD EMPTY), SHAVING KITS (SOLD EMPTY), BILLFOLDS, PASSPORT CASES, COIN
CASES, KEY CASES, EYEGLASS CASES, CHEQUE BOOK CASES. 25: CLOTHING, FOOTWEAR,
HEADGEAR; SHIRTS, T-SHIRTS, JERSEYS, SWEATERS, SWEATSHIRTS, UNDERWEAR,
UNDERSHIRTS, SOCKS, BLOUSES, DRESSES, SKIRTS, KNIT TOPS, ROBES, SHORTS, SLACKS,
TROUSERS, PANTS, BELTS, JACKETS, SUITS, VESTS, COATS, RAINCOATS, SLICKERS,
NAUTICAL CLOTHING, GYMNASTIC CLOTHING, SPORT AND LEISURE CLOTHING, PERSONAL
LINENS AND ACCESSORIES, TIES, NECKTIES, HANDKERCHIEFS, SCARVES, BANDANNAS,
ATHLETIC SHOES, BOOTS, CAPS AND HATS 35: ADVERTISING; BUSINESS MANAGEMENT;
BUSINESS ADMINISTRATION; OFFICE FUNCTIONS; RETAIL SERVICES; RETAIL STORE
SERVICES FOR APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES,
FRAGRANCES AND HOME FURNISHINGS; BUSINESS MANAGEMENT CONSULTANCY, INCLUDING
GIVING ASSISTANCE AND ADVICE IN THE ESTABLISHMENT OF RETAIL STORES IN THE FIELD
OF APPAREL, SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES, FRAGRANCES AND
HOME FURNISHINGS, THE BRINGING TOGETHER FOR THE BENEFIT OF OTHERS, OF APPAREL,
SHOES, ACCESSORIES, JEWELRY, COSMETICS, TOILETRIES, FRAGRANCES AND HOME
FURNISHINGS, EXCLUDING THE TRANSPORT THEREOF, ENABLING CONSUMERS TO CONVENIENTLY
VIEW AND PURCHASE THOSE GOODS SENIORITY CLAIMED: AUSTRIA, BENELUX, FRANCE,
GERMANY, GREECE, IRELAND, ITALY, PORTUGAL, SPAIN AND SWITZERLAND

 

France      J. CREW    916675    03-28-88    1504964    3/28/1988    REGISTERD
                                                            25: SHIRTS,
T-SHIRTS, JERSEYS, SWEATERS, FOOTWEAR, HATS, CAPS, NECKTIES, SHORTS,
SWEATSHIRTS, TROUSERS, PANTS, BELTS, SOCKS, VESTS, RAINCOATS, SKIRTS, BLOUSES,
ROBES

 

France      J. CREW    92/441116    11-09-92    92441116    5/21/1993   
REGISTERED                                                             16:
PRINTED MATTER, PROSPECTUS, MAGAZINES, CATALOGS, PAPER, CARDBOARD AND PRODUCTS
MADE OUT OF THESE MATERIALS (NOT INCLUDED IN OTHER CLASSES), PRODUCTS FOR
PRINTERS, BOOKBINDING MATERIALS, PHOTOGRAPHS, STATIONERY, ADHESIVES FOR PAPER
PRODUCTS OR HOUSEHOLD PRODUCTS, ARTISTS MATERIALS, PAINT BRUSHES, TYPEWRITER AND
OFFICE REQUISITES (OTHER THAN FURNITURE), INSTRUCTIONAL AND TEACHING MATERIALS
(OTHER THAN APPARATUS) PLASTICS (NOT INCLUDED IN OTHER CLASSES); PLAYING CARDS,
PRINTERS TYPE AND CLICHES

18: LEATHER AND IMITATIONS OF LEATHER, AND GOODS MADE OF THESE MATERIALS (NOT
INCLUDED IN OTHER CLASSES); ANIMAL SKINS, HIDES, TRUNKS, AND TRAVELING BAGS;
UMBRELLAS, PARASOLS, WALKING STICKS

 

24: TISSUES; BED AND TABLE COVERS; TEXTILE ARTICLES NOT INCLUDED IN OTHER
CLASSES

 

25: CLOTHING, UNDERWEAR, HATS, HEADWEAR

 

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 10



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

France

     J. CREW and Design (with oarsman and underline)    92/440446    11-04-92   
92440446    11/4/1992    REGISTERED

 

LOGO [g24244g14s83.jpg]

 

16: PRINTED MATTER, PROSPECT US, MAGAZINES, CATALOGS; PAPER, CARDBOARD AND
PRODUCTS MADE OUT OF THESE MATERIALS (NOT INCLUDED IN OTHER CLASSES); PRODUCTS
FOR PRINTERS, BOOKBINDING MATERIALS, PHOTOGRAPHS, STATIONERY, ADHESIVES FOR
PAPER PRODUCTS OR HOUSEHOLD PRODUCTS, ARTISTS MATERIALS, PAINT BRUSHES,
TYPEWRITER AND OFFICE REQUISITES (OTHER THAN FURNITURE); INSTRUCTIONAL AND
TEACHING MATERIALS (OTHER THAN APPARATUS); PLASTICS (NOT INCLUDED IN OTHER
CLASSES); PLAYING CARDS, PRINTERS TYPE AND CLICHES

 

18: LEATHER AND IMITATIONS OF LEATHER AND GOODS MADE OF THESE MATERIALS (NOT
INCLUDED IN OTHER CLASSES); ANIMAL SKINS, HIDES, TRUNKS, AND TRAVELING BAGS;
UMBRELLAS, PARASOLS, WALKING STICKS

 

24: TISSUES; BED AND TABLE COVERS; TEXTILE ARTICLES NOT INCLUDED IN OTHER
CLASSES

 

25: CLOTHING, UNDERWEAR, HATS, HEADWEAR

 

 

Germany

     J. CREW    P 36 427/25 WZ    04-09-88    1187930    4/9/1988    REGISTERED
                                                           

[ILLEGIBLE] CLOTHES FOR MEN AND WOMEN, IN PARTICULAR SHIRTS, JACKETS, CAPS,
HATS, SCARFS, PANTS, SWEATSHIRTS, BELTS, SOCKS, COATS, RAIN COATS, SKIRTS,
BLOUSES, SUITS; FOOTWEAR

 

 

Hong Kong

     J. CREW       04-13-88    B678 OF 1990    4/13/1988    REGISTERED        
                                                   

25: CLOTHING, SHOES, CAPS, HATS, BANDANNAS, BELTS, SOCKS, BUT NOT INCLUDING ANY
OF THE AFORE SAID GOODS ADAPTED FOR SAILING OR ROWING

 

 

Hong Kong

     J. CREW (ENGLISH AND CHINESE CHARACTERS)    95/01057    01-27-95    13561
   1/27/1995    REGISTERED

 

LOGO [g24244g45x04.jpg]

 

25: CLOTHING, FOOTWEAR, HEADGEAR, BUT NOT INCLUDING ANY AFORESAID GOODS ADAPTED
FOR SAILING OR ROWING

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 11



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Hong Kong      J. CREW (ENGLISH AND CHINESE CHARACTERS)    95/01058    01-27-95
   13562    1/27/1995    REGISTERED

 

LOGO [g24244g83f96.jpg]

 

42: RETAIL, WHOLESALE, OUTLET STORE SERVICES AND MAIL ORDER SERVICES OF
CLOTHING, CLOTHING ACCESSORIES, JEWELRY, SUITCASES, BRIEFCASES, HANDBAGS AND
BAGS; ALL INCLUDED IN CLASS 42; BUT NOT INCLUDING RETAIL, WHOLESALE, OUTLET
STORE SERVICES AND MAIL ORDER SERVICES OF CLOTHING, CLOTHING ACCESSORIES,
SUITCASES, BRIEFCASES AND BAGS ADAPTED FOR SAILING OR ROWING

 

Hong Kong      J. CREW and Design (with oarsman and underline)    2392/88   
03-07-88    B677 OF 1990    3/7/1988    REGISTERED

 

LOGO [g24244g46n36.jpg]

 

25: CLOTHING, SHOES, CAPS, HATS, BANDANNAS, BELTS, SOCKS , BUT NOT INCLUDING ANY
OF THE AFORE SAID GOODS ADAPTED FOR SAILING OR ROWING

 

India      J. CREW    1412546    01-09-06          FILED                    
                                        18. LEATHER AND IMITATION OF LEATHER AND
GOODS MADE OF THESE MATERIALS AND NOT INCLUDED IN OTHER CLASSES; LEATHER JACKETS
AND BAGS, ANIMAL SKINS, HIDES; TRUNKS AND TRAVELING BAGS; UMBRELLAS, PARASOLS
AND WALKING STICKS; WHIPS, HARNESS AND SADDLERY 25: CLOTHING, FOOTWEAR, HEADGEAR

 

Indonesia      J. CREW    D9517581    09-26-95    360979    5/30/1996   
REGISTERED                                                             25:
SHIRTS, T-SHIRTS, BLOUSES, CAMISOLES, SWEATSHIRTS, SWEATERS, CARDIGANS, VESTS,
TUNICS, COATS, JACKETS, SLICKERS, BLAZERS, SUITS, BODYSUITS, TANK TOPS, ROMPERS,
JUMPSUITS, PANTS, NIGHTGOWNS, BELTS, SWIMWEAR, LINGERIE, PANTIES, BRAS, SLIPS,
HOSIERY, SOCKS, LEGGINGS, EXERCISE-WEAR; SCARVES, BANDANNAS, GLOVES, HATS,
FOOTWEAR

 

Ireland      J. CREW    202791    07-09-93    202791    7/1/1996    REGISTERED
                                                            39: RETAIL AND MAIL
ORDER CATALOG SERVICES IN THE FIELD OF CLOTHING, LUGGAGE, CLOTHING ACCESSORIES
AND HOME FURNISHINGS

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 12



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Ireland

     J. CREW    126811    03-25-88    B126811    3/25/1988    REGISTERED        
                                                   

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES, DRESSES
ALL INCLUDED IN CLASS 25

 

 

Ireland

     J. CREW    B159842    06-25-93    B159842    6/25/1993    REGISTERED     
                                                       9: SUNGLASSES, EYEGLASS
FRAMES, CARRYING CASES FOR SUNGLASSES AND EYEGLASSES; PARTS AND FITTINGS FOR
SUNGLASSES AND EYEGLASSES

 

16: PRINTED MATTER, CATALOGUES, MAGAZINES

 

18: LUGGAGE, HANDBAGS, DUFFEL BAGS; TOTE BAGS, WEEKENDER BAGS, BACKPACKS,
PURSES, COSMETIC CASES (SOLD EMPTY), SHAVING KITS (SOLD EMPTY), BILLFOLDS,
PASSPORT CASES, COINCASES, KEY CASES, EYEGLASS CASES, CHECKBOOK CASES, AND
UMBRELLAS

 

24: HOME FURNISHINGS, NAMELY PILLOW CASES, PILLOW SHAMS, DUST RUFFLES, SHEETS,
BED SKIRTS, COMFORTERS, BLANKET COVERS, DUVET COVERS, COMFORTER COVERS,
BLANKETS, BEDSPREADS, QUILTS, TOWELS, WASH CLOTHS, SHOWER CURTAINS, TEXTILE BATH
MATS, TEXTILE PLACEMATS, TEXTILE TABLE CLOTHS, TEXTILE NAPKINS, TABLE LINENS,
WINDOW CURTAINS, AND DRAPERIES

 

 

Ireland

     J. CREW and Design (in box with oarsman)    202792    07-09-93    202792   
7/1/1996    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

39: TRANSPORTATION, DELIVERY AND STORAGE OF CLOTHING, LUGGAGE, CLOTHING
ACCESSORIES AND HOME FURNISHINGS

 

 

Ireland

     J. CREW and Design (in box with oarsman)    B159846    06-25-93    B159846
   6/25/1993    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

               9: SUNGLASSES, EYEGLASS FRAMES; CARRYING CASES FOR SUNGLASSES AND
EYEGLASSES; PARTS AND FITTINGS FOR SUN GLASSES AND EYEGLASSES

16: PRINTED MATTER, CATALOGUES, MAGAZINES

 

18: LUGGAGE, HANDBAGS, DUFFEL BAGS; TOTE BAGS, WEEKENDER BAGS, BACKPACKS,
PURSES, COSMETIC CASES (SOLD EMPTY), SHAVING KITS (SOLD EMPTY), BILLFOLDS,
PASSPORT CASES, COIN CASES, KEY CASES, EYEGLASS CASES, CHECKBOOK CASES, AND
UMBRELLAS

 

24: HOME FURNISHINGS, NAMELY PILLOW CASES, PILLOW SHAMS, DUST RUFFLES, SHEETS,
BED SKIRTS, COMFORTERS, BLANKET COVERS, DUVET COVERS, COMFORTER COVERS,
BLANKETS, BEDSPREADS, QUILTS, TOWELS, WASH CLOTHS, SHOWER CURTAINS, TEXTILE BATH
MATS, TEXTILE PLACEMATS, TEXTILE TABLE CLOTHS, TEXTILE NAPKINS, TABLE LINENS,
WINDOW CURTAINS, AND DRAPERIES

 

25: SHIRTS, T-SHIRTS, BLOUSES, SWEATSHIRTS, SWEATERS, VESTS, COATS, JACKETS,
BLAZERS, PARKAS, SLICKERS, APRONS, SUITS, JUMPSUITS, PANTS, SKI-PANTS, JEANS,
SHORTS, BOXER SHORTS, SKIRTS, DRESSES, ROBES, PAJAMAS, NIGHTGOWNS, SLIPS, BELTS,
SWIMWEAR, SOCKS, LEGGINGS, TIES, BANDANNAS, SCARVES, GLOVES, HEADBANDS, CAPS,
HATS, FOOTWEAR

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 13



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Italy      J. CREW    19818/C88    04-I9-88    838874    3/8/2001    REGISTERED
                                                           

25: MEN’S AND WOMEN’S CLOTHING CONSISTING OF NAUTICAL, GYMNASTIC, SPORT AND
LEISURE ARTICLES, PANTS, PERSONAL LINENS AND ACCESSORIES; MISCELLANEOUS
ACCESSORIES INCLUDING TIES, HATS, SHOES, BELTS, HANDKER CHIEFS, SCARVES;

 

42: CATALOG SALES OF ARTICLES OF TRAVEL AND RELATED ACCESSORIES

 

Japan      J. CREW    2000-037936    03-22-00    4560661    4/19/2002   
REGISTERED                                                             24: WOVEN
FABRICS; KNITTED FABRICS; FELT AND NON-WOVEN TEXTILE FABRICS; OIL CLOTHS; GUMMED
CLOTHS; VINYL CLOTHS; RUBBERIZED CLOTHS; LEATHER CLOTHS; FILTER CLOTHS; TOWELS
AND OTHER FABRIC APPAREL ACCESSORIES; TEXTILE NAPKINS; DISH CLOTHS; MOSQUITO
NETS; BEDSHEETS; BEDQUILTS & COTTON-STUFFED MATTRESSES; COMFORTERS; BED
QUILT/MATTRESS CASES, COMFORTER COVERS; TICKS; PILLOWCASES/PILLOW SHAMS;
BLANKETS; BLANKET COVERS; DUST RUFFLES; BED SKIRTS; BEDSPREADS; QUILTING BED
COVER, AND OTHER BED COVERS; TEXTILE CHAIR COVERS; WALL HANGINGS OF TEXTILE;
BLINDS OF TEXTILE; CURTAINS; SHOWER CURTAINS; TEXTILE BED MATS; TABLE
CLOTHS/TABLE LINENS; TEXTILE PLACE MATS; THICK STAGE CURTAINS; TEXTILE TOILET
SHEET COVERS; SHROUDS;KYOKATABIRA (JAPANESE SHROUDS); BLACK-AND-WHITE STRIPED
CLOTH SCREENS; RED-AND-WHITE STRIPED CLOTH SCREENS; LABELS OF CLOTH; BILLIARD
CLOTHS; BANNERS & FLAGS (NOT OF PAPER)

 

Japan      J.CREW    S63-048756    04-26-88    2709227    8/31/1995   
REGISTERED                                                             NA 21:
PERSONAL ORNAMENTS; BUTTONS; BAGS/POUCHES AND THE LIKE; JEWELRY AND IMITATION
JEWELRY; ARTIFICIAL FLOWERS; COSMETIC UTENSILS AND TOILETRIES

 

Japan      J. CREW    10063/4    02-04-92    2705939    4/28/1995    REGISTERED
                                                            NA 23:
CLOCKS/WATCHES, EYEGLASSES AND THEIR PARTS AND ACCESSORIES

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 14



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

Japan

     J. CREW    HI1-105229    11-18-99    4481740    6/15/2001    REGISTERED
                                                           

3: SOAPS & THE LIKE; POTPOURRI, ESSENTIAL OILS AND OTHER PERFUMERY & INCENSES;
COSMETICS & TOILETRIES; ANTI-PERSPIRANT/DEODORANT; ADHESIVES FOR AFFIXING FALSE
HAIR; FALSE NAILS; FALSE EYELASHES; ADHESIVES FOR AFFIXING FALSE EYELASHES;
DENTRIFICE; HOUSEHOLD ANTI-STATIC AGENTS; HOUSEHOLD DEGREASING AGENTS; RUST
REMOVING PREPARATIONS; STAIN REMOVING BENZINE; FABRIC SOFTNER; LAUNDRY STARCHES,
LAUNDRY BLEACHES, FUNORI (SEAWEED GELATIN USED FOR WASHING AND STRETCHING
CLOTHES); POLISHING PREPARATIONS; ABRASIVE PAPERS; ABRASIVE CLOTHS; ABRASIVE
SANDS; ARTIFICIAL PUMICE; POLISHING PAPERS; POLISHING CLOTHS; SHOE CREAMS & BOOT
CREAMS; SHOE POLISHES/SHOE BLACKINGS; PAINT STRIPPING PREPARATIONS.

 

4: INDUSTRIAL OILS/GREASES/FATS; FUELS; WAXES; GREASES FOR SHOES/BOOTS; SOLID
LUBRICANTS; LEATHER OILS/GREASES; LAMP WICKS; SCENTED CANDLES AND OTHER CANDLES

 

 

Japan

     J. CREW    10065/4    02-04-92    4050142    8/29/1997    REGISTERED     
                                                      

4: TOYS; DOLLS; RECREATIONAL EQUIPMENT; SPORTING GOODS; FISHING TACKLES; MUSICAL
INSTRUMENTS; MUSICAL PERFORMANCE AUXILIARY INSTRUMENTS; GRAMOPHONES (EXCLUDING
ELECTRIC PHONOGRAPH PLAYERS); RECORDS; THEIR PARTS AND ACCESSORIES

 

 

Japan

     J. CREW & DESIGN    S63-048759    04-26-88    2713432    4/30/1996   
REGISTERED                                                            

18: PARASOLS AND UMBRELLAS; WALKING STICKS AND CANES

 

25: FOOTWEAR

 

 

Japan

     J. CREW & DESIGN    S63-048757    04-26-88    2715288    7/31/1996   
REGISTERED                                                             NA 21:
PERSONAL ORNAMENTS; BUTTONS; BAGS/POUCHES AND THE LIKE; JEWELERY AND IMITATION
JEWELERY; ARTIFICIAL FLOWERS; TOILETRIES

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 15



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Japan      J. CREW & DESIGN    S63-038486    04-04-88    4081550    11/14/1997
   REGISTERED                                                            

NA 17: CLOTHING (EXCLUDING SPECIAL SPORTING/GYMNASTIC WEAR); FABRIC APPAREL
ACCESSORIES (EXCLUDING THOSE BELONGING TO OTHER CLASSES); BEDDING (EXCLUDING
BEDS)

 

 

Japan      J. CREW & DESIGN (WITH LINE)    10068/4    02-04-92    2723636   
11/21/1997    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

NA 25: PAPERS; STATIONERY

 

 

Japan      J. CREW & DESIGN (WITH LINE)    10066/4    02-04-92    4050143   
8/29/1997    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

NA 24: TOYS; DOLLS; RECREATIONAL EQUIPMENT; SPORTING GOODS; FISHING TACKLES;
MUSICAL INSTRUMENTS; MUSICAL PERFORMANCE AUXILIARY INSTRUMENTS; GRAMOPHONES
(EXCLUDING ELECTRIC PHONOGRAPH PLAYERS); RECORDS; THEIR PARTS AND ACCESSORIES

 

 

Japan      J. CREW & DESIGN (WITH LINE)    10064/4    02-04-92    2705940   
4/28/1995    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

NA 23: CLOCKS/WATCHES, EYEGLASSES AND THEIR PARTS AND ACCESSORIES

 

 

Japan      J. CREW + KATAKANA CHARACTERS    2000-087382    07-24-00    4505612
   9/14/2001    REGISTERED                                                      
     

25: CLOTHING; GARTERS; STOCKING SUSPENDERS; BRACES; WAISTBANDS; BELTS; FOOTWEAR;
COSTUMES; SPECIAL SPORTING/GYMNASTIC WEAR; SPECIAL SPORTING/GYMNASTIC FOOTWEAR

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 16



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

Japan

     J. CREW IN KATAKANA CHARACTERS          3318924    6/6/1997    REGISTERED
                                                           

14: PRECIOUS METALS, TABLEWARE AND THE LIKE OF PRECIOUS METAL, NUTCRACKERS,
PEPPER POTS, SUGAR BOWLS, SALT SHAKERS, EGG CUPS, NAPKIN HOLDERS, NAPKIN RINGS,
TRAYS AND TOOTHPICK HOLDERS OF PRECIOUS METAL; VASES/FLOWER BOWLES OF PRECIOUS
METAL; BOXES OF PRECIOUS METAL FOR NEEDLES; JEWEL CASES OF PRECIOUS METAL;
CANDLE EXTINGUISHERS/CANDLESTICKS OF PRECIOUS METAL; POUCHES/PURSES OF PRECIOUS
METAL; SHOE ORNAMENTS OF PRECIOUS METAL; COMPACTS OF PRECIOUS METAL; SMOKERS’
ARTICLES OF PRECIOUS METAL; PERSONAL ORNAMENTS; JEWELRY AND IMITATION JEWELRY;
ROUGH GEMSTONES; CLOCKS/WATCHES

 

 

Japan

     J. CREW IN KATAKANA CHARACTERS    HO6-090670    09-08-94    4046705   
8/22/1997    REGISTERED                                                         
  

16: PAPERS; PACKAGING CONTAINERS OF PAPER; GARBAGE BAGS OF PAPER; HYGIENIC
PAPER; TOWELS, HANDKERCHIEFS, TABLE CLOTHS AND BLINDS OF PAPER; DRESSMAKING
PATTERNS; PAPER BANNERS AND FLAGS; BABIES’ DIAPERS OF PAPER; BAGGAGE LABELS;
PRINTED MATTER; CALLIGRAPHY AND PAINTINGS; PHOTOGRAPH STANDS; KARUTA, UTAGARUTA
AND HANAFUDA (JAPANESE PLAYING CARDS); PLAYING CARDS; STATIONERY (EXCLUDING
INSECT COLLECTING EQUIPMENT); ADHESIVES FOR STATIONERY OR HOUSEHOLD PURPOSES;
INKING RIBBONS, TYPEWRITER RIBBONS; AUTOMATIC STAMP APPLYING MACHINES; ELECTRIC
STAPLERS; ENVELOPE SEALING MACHINES FOR OFFICES; DRAWING INSTRUMENTS, MATERIALS;
TYPEWRITERS; PAPER SHREDDERS; SEALING WAX

 

 

Japan

     J. CREW IN KATAKANA CHARACTERS    HO6-090672    09-09-94    4102031   
1/16/1998    REGISTERED                                                         
  

25: NON-JAPANESE STYLE CLOTHING; COATS; SWEATERS AND THE LIKE; SHIRTS AND THE
LIKE; NIGHTWEAR; UNDERWEAR; SWIMSUITS; BATHING CAPS; JAPANESE STYLE CLOTHING;
APRONS; COLLAR PROTECTORS; SOCKS AND STOCKINGS; GAITERS; FUR STOLES; SHAWLS;
SCARVES; TABI (JAPANESE SOCKS) AND TABI COVERS; GLOVES; TEXTILE DIAPERS FOR
BABIES; NECKTIES; NECKERCHIEFS; MUFFLERS; EAR MUFFS; HOODS; NIGHT CAPS; HATS AND
CAPS; GARTERS; STOCKING SUSPENDERS; SUSPENDERS; WAISTBANDS; BELTS; SHOES AND
BOOTS; SHOE DOWELS, SHOE PEGS, SHOE HANDLES, HOBNAILS, METAL PIECES FOR
PREVENTION OF SHOE SOLE WEARING; JAPANESE CLOGS AND SANDALS; SPECIAL SPORTING,
GYMNASTIC WEAR; SPECIAL SPORTING, GYMNASTIC FOOTWEAR (EXCLUDING HORSERIDING
BOOTS)

 

 

Japan

     J. CREW IN KATAKANA CHARACTERS          3318925    6/6/1997    REGISTERED
                                                            18: BAGS/POUCHES AND
THE LIKE; HANDY TOILET CASES, METAL FITTING FOR BAGS OR POUCHES; PURSE CLASPS;
PARASOLS AND UMBRELLAS; WALKING STICKS; CANES; METAL FITTINGS FOR CANES; CANE
HANDLES

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 17



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Japan      SO J. CREW + KATAKANA CHARACTERS    2000-063014    05-19-00   
4480098    6/8/2001    REGISTERED                                             
               3: SOAPS & THE LIKE; POTPOURRI, ESSENTIAL OILS AND OTHER
PERFUMERY & INCENSES; COSMETICS & TOILETRIES; ANTI-PERSPIRANT/DEODORANT;
ADHESIVES FOR AFFIXING FALSE HAIR; FALSE NAILS; FALSE EYELASHES; ADHESIVES FOR
AFFIXING FALSE EYELASHES; DENTRIFICE; HOUSEHOLD ANTI-STATIC AGENTS; HOUSEHOLD
DEGREASING AGENTS; RUST REMOVING PREPARATIONS; STAIN REMOVING BENZINE; FABRIC
SOFTNER; LAUNDRY STARCHES, LAUNDRY BLEACHES, FUNORI (SEAWEED GELATIN USED FOR
WASHING AND STRETCHING CLOTHES); POLISHING PREPARATIONS; ABRASIVE PAPERS;
ABRASIVE CLOTHS; ABRASIVE SANDS; ARTIFICIAL PUMICE; POLISHING PAPERS; POLISHING
CLOTHS; SHOE CREAMS & BOOT CREAMS; SHOE POLISHES/SHOE BLACKINGS; PAINT STRIPPING
PREPARATIONS.                    

4: INDUSTRIAL OILS/GREASES/FATS; FUELS; WAXES; GREASES FOR SHOES/BOOTS; SOLID
LUBRICANTS; LEATHER OILS/GREASES; LAMP WICKS; SCENTED CANDLES AND OTHER CANDLES

 

 

Jordan      J. CREW    82488    11-14-05    82488    11/14/2005    REGISTERED
                                                           

25: ALL GOODS IN CLASS

 

 

Macao      J. CREW    N/20015    11-22-05    N/20015    4/7/2006    REGISTERED
                                                           

25: CLOTHING, FOOTWEAR AND HEADGEAR

 

 

Malaysia      J. CREW    88/03810    07-30-88          FILED                    
                                       

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES, DRESSES

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 18



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

  

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

Mauritius

   J.CREW    MUM0503957    12-02-05    02782/2006    12/19/2006    FILED      
                                               

25: CLOTHING, FOOTWEAR AND HEADGEAR

 

 

Mexico

   J. CREW    134213    03-04-92    427648    12/14/1992    REGISTERED         
                                            

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES, DRESSES
AND ALL OTHER ARTICLES OF CLASS 25

 

 

Mexico

   J.CREW    134212    03-04-92    427647    12/14/1992    REGISTERED         
                                            

18: LUGGAGE, UMBRELLAS, HANDBAGS, DUFFEL BAGS AND ALL OTHER ARTICLES OF CLASS 18

 

 

New Zealand

   J. CREW    178507    03-29-88    B178507    3/29/1988    REGISTERED         
                                            

25: ARTICLES OF CLOTHING AND FOOTWEAR AND HEADGEAR; MEN’S AND WOMEN’S SHIRTS,
SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

 

New Zealand

   J. CREW    236676    05-06-94    B236676    5/6/1994    REGISTERED         
                                             42: RETAIL AND MAIL ORDER CATALOG
SERVICES IN THE FIELDS OF CLOTHING, CLOTHING ACCESSORIES, HABERDASHERY,
JEWELLERY, WATCHES, TIME PIECES, LEATHER GOODS, PARASOLS, UMBRELLAS, WALKING
STICKS, AND LUGGAGE; RETAIL AND WHOLESALE OUTLET STORE SERVICES IN THE FILED OF
CLOTHING, CLOTHING ACCESSORIES, HABERDASHERY, JEWELLERY, WATCHES, TIME PIECES,
LEATHER GOODS, PARASOLS, UMBRELLAS, WALKING STICKS, AND LUGGAGE

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 19



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

       

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

New Zealand      J. CREW    236675    05-06-94    B236675    5/6/1994   
REGISTERED                                                            

 

25: ARTICLES OF CLOTHING, FOOTWEAR AND HEADGEAR; SHIRTS, T-SHIRTS, BLOUSES,
CAMISOLES, SWEATSHIRTS, SWEATERS, CARDIGANS, VESTS, TUNICS, COATS, JACKETS,
SLICKERS, BLAZERS, SUITS, BODYSUITS, TANK TOPS, ROMPERS, JUMPSUITS, PANTS ,
JEANS, SHORTS, STIRRUPS, SKIRTS, DRESSES, CHEMISES, PAJAMAS, NIGHTGOWNS, BELTS,
SWIMWEAR, LINGERIE, PANTIES, BRAS, SLIPS, HOSIERY, SOCKS, LEGGINGS,
EXERCISEWEAR, LEOTARDS, UNITARDS, BICYCLE SHORTS, BRA TOPS, SCARVES, BANDANNAS,
GLOVES, HATS, FOOTWEAR, SLIPPERS, SHOES, SNEAKERS, MULES, SANDALS, MOCCASINS,
ESPADRILLES, AND THONGS

 

 

Panama      J. CREW    069848    02-25-94    69848    2/25/1994    REGISTERED
                                                           

 

25: MEN’S AND WOMEN’S SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

 

Paraguay      J. CREW    7821-94    05-03-94    278052    12/21/1994   
REGISTERED                                                            

 

25: ALL GOODS IN CLASS INCLUDING, SHIRTS, T-SHIRTS, BLOUSES, CAMISOLES,
SWEATSHIRTS, SWEATERS, CARDIGANS, VESTS, TUNICS, COATS, JACKETS, SLICKERS,
BLAZERS, SUITS, BODYSUITS, TANKTOPS, ROMPERS, JUMPSUITS, PANTS, JEANS, SHORTS,
STIRRUPS, SHIRTS, DRESSES, CHEMISES, PAJAMAS, NIGHTGOWNS, BELTS, SWIMWEAR,
LINGERIE, PANTIES, BRAS, SLIPS, HOSIERY, SOCKS, LEGGINGS, EXERCISE WEAR,
SCARVES, BANDANNAS, GLOVES, HATS AND FOOTWEAR

 

 

Peru      J. CREW    067163    07-24-98    49416    10/9/1998    REGISTERED     
                                                      

9: CLASS HEADING

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 20



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

Peru

     J. CREW    242018    05-10-94    021518    7/20/1995    REGISTERED        
                                                   

25: SHIRTS, T-SHIRTS, BLOUSES, CAMISOLES, SWEATSHIRTS, SWEATERS, CARDIGANS,
VESTS, TUNICS, COATS, JACKETS, SLICKERS, BLAZERS, SUITS, BODYSUITS, TANK TOPS,
ROMPERS, JUMPSUITS, PANTS, JEANS, SHORTS, STIRRUPS, SKIRTS, DRESSES, CHEMISES,
PAJAMAS, NIGHTGOWNS, BELTS, SWIMWEAR, LINGERIE, PANTIES, BRAS, SLIPS, HOSIERY,
SOCKS, LEGGINGS, EXERCISEWEAR, SCARVES, BANDANNAS, GLOVES, HATS AND FOOTWEAR

 

 

Peru

     J. CREW    067164    07-24-98    49453    10/13/1998    REGISTERED        
                                                   

16: CLASS HEADING

 

 

Peru

     J. CREW    067166    07-24-98    16044    10/30/1998    REGISTERED        
                                                   

42: PROVIDING OF FOOD AND DRINK; TEMPORARY ACCOMODATION, MEDICAL, HYGIENIC AND
BEAUTY CARE; VETERINARY AND AGRICULTURAL SERVICES; LEGAL SERVICES; SCIENTIFIC
AND INDUSTRIAL RESEARCH; COMPUTER PROGRAMMING AND IN GENERAL ALL THE SERVICES OF
THE CLASS

 

 

Peru

     J. CREW    067165    07-24-98    49417    10/9/1998    REGISTERED

18: CLASS HEADING

 

 

Philippines

     J. CREW    4-2005-011301    12-01-05          FILED                    
                                       

GLOVES, SWIMWEAR AND LOUNGEWEAR

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 21



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

Philippines

     J. CREW    64503    04-21-88    53979    11/16/1992    REGISTERED        
                                                   

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

 

Puerto Rico

     J. CREW       11-23-93    8030    12/1/1984    REGISTERED                 
                                          

42: RETAIL CATALOG SERVICES IN THE FIELD OF CLOTHING, LUGGAGE AND CLOTHING
ACCESSORIES

 

 

Puerto Rico

     J.CREW       11-23-93    8029    12/11/1984    REGISTERED                 
                                          

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

 

Puerto Rico

     J. CREW       11-23-93    8015    12/11/1984    REGISTERED                 
                                          

14: WATCHES

 

 

Puerto Rico

     J. CREW       11-23-93    8028    12/1/1994    REGISTERED                 
                                           18: LUGGAGE, UMBRELLAS, HANDBAGS,
DUFFEL-BAGS

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 22



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

Puerto Rico

     J. CREW and Design (with oarsman and underline)       07-02-93    8016   
9/19/1989    REGISTERED     

 

 

LOGO [g24244g46n36.jpg]

              

18: LUGGAGE, UMBRELLAS, HANDBAGS AND DUFFEL BAGS

 

 

Puerto Rico

     J. CREW and Design (with oarsman and underline)       08-27-93    8031   
9/19/1989    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

42: RETAIL CATALOG SERVICES IN THE FIELD OF CLOTHING, LUGGAGE AND CLOTHING
ACCESSORIES

 

 

Puerto Rico

     J. CREW and Design (with oarsman and underline)       11-23-93    8032   
9/19/1989    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

              

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

 

Singapore

     J. CREW    3580/94    05-06-94    3580/94    5/6/1994    REGISTERED        
                                                   

35: DIRECT MAIL ADVERTISING, COMPILATION OF MAILING LISTS

 

 

Singapore

     J. CREW    3448/88    07-06-88    3448/88    7/6/1988    REGISTERED        
                                                    25: MEN’S AND WOMEN’S
SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS,
BELTS, SOCKS, JACKETS, RAINCOATS, SKIRTS, BLOUSES AND DRESSES

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 23



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Singapore      J. CREW and Design (with oarsman and no underline)    3443/94   
04-29-94    3443/94    4/29/1994    REGISTERED

 

LOGO [g24244g46n36.jpg]

 

25: SHIRTS, T-SHIRTS, BLOUSES, CAMISOLES, SWEATSHIRTS, SWEATERS, CARDIGANS,
VESTS, TUNICS, COATS, JACKETS, SLICKERS, BLAZERS, SUITS, BODYSUITS, TANK TOPS,
ROMPERS, JUMPSUITS, PANTS, JEANS, SHORTS, STIRRUPS, SKIRTS, DRESSES, CHEMISES,
PAJAMAS, NIGHTGOWNS, BELTS, SWIMWEAR, LINGERIE, PANTIES, BRAS, SLIPS, HOSIERY,
SOCKS, LEGGINGS, EXERCISEWEAR, LEOTARDS, UNITARDS, BICYCLE SHORTS, BRA TOPS,
SCARVES, BANDANNAS, GLOVES, HATS, FOOTWEAR, SLIPPERS, SHOES, SNEAKERS, MULES,
SANDALS, MOCCASINS, ESPADRILLES, AND THONGS

 

South Korea      J. CREW    96/34993    08-09-96    388004    12/24/1997   
REGISTERED                                                             12:
TOILETRY CASES

 

South Korea      J. CREW    88-10151    05-02-88    179205    9/19/1989   
REGISTERED                                                             NA 45:
MEN’S AND WOMEN’S SHIRTS, SWEATERS, CAPS AND HATS, BANDANAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES, DRESSES
AND GLOVES

 

South Korea      J. CREW    96/25392    06-14-96    421728    9/18/1998   
REGISTERED                                                             18:
HANDBAGS, OPERA BAGS, KNAPSACKS, DUFFEL BAGS, WALLETS. NAME CARD CASES, CREDIT
CARD CASES, CARDBOARD BOXES, PAPER BAGS AND PLASTIC PACKING BAGS

 

South Korea      J. CREW    94/3637    05-06-94    29728    12/22/1995   
REGISTERED                                                             35-:
RETAIL AND MAIL ORDER CATALOG SERVICES IN THE FIELD OF CLOTHING, CLOTHING
ACCESSORIES, JEWELRY AND LUGGAGE; FACTORY, RETAIL AND WHOLESALE OUTLET STORE
SERVICES IN THE FIELD OF CLOTHING, CLOTHING ACCESSORIES, JEWELRY AND LUGGAGE.

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 24



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

South Korea      J. CREW (Korean characters)    94/32517    08-12-94    344259
   7/29/1996    REGISTERED

 

LOGO [g24244g99k47.jpg]

 

25: SHIRTS, T-SHIRTS, DRESS SHIRTS, BLOUSES, CAMISOLES, SWEATSHIRTS, SWEATERS,
CARDIGANS, VESTS, TUNICS, COATS, JACKETS, PARKAS, SLICKERS, BLAZERS, SUITS,
BODYSUITS, TANKTOPS, ROMPERS, JUMPSUITS, PANTS, JEANS, SHORTS, SKIRTS, DRESSES,
CHEMISES, ROBES, PAJAMAS, HOSIERY, SOCKS, LEGGINGS, TIES, SCARVES, BANDANNAS,
GLOVES, (INCLUDING, WEDDING GLOVES, DRIVING GLOVES, WINTER GLOVES AND MITTENS)
NIGHTGOWNS, BELTS, SWIMWEAR, LINGERIE, PANTIES, BRAS, SLIPS, APRONS, LEOTARDS,
UNITARDS, BICYCLE SHORTS, BRA TOPS, CAPS, HATS, AND HEADBANDS

 

South Korea      J. CREW (Korean Characters)    94/6435    08-12-94    32389   
7/22/1996    REGISTERED

 

LOGO [g24244g16m25.jpg]

 

35: RETAIL AND MAIL ORDER CATALOG SERVICES IN THE FIELD OF CLOTHING, CLOTHING
ACCESSORIES, JEWELRY AND LUGGAGE; FACTORY, RETAIL AND WHOLESALE OUTLET STORE
SERVICES IN THE FIELD OF CLOTHING, CLOTHING ACCESSORIES, JEWELRY AND LUGGAGE

 

South Korea      J. CREW and Design (with oarsman and underline)    96/25394   
06-14-96    421727    9/18/1998    REGISTERED      LOGO [g24244g94i56.jpg]      
                                                 18: HANDBAGS, OPERA BAGS,
KNAPSACKS, DUFFEL BAGS, WALLETS, NAME CARD CASES, CREDIT CARD CASES, TOILETRY
CASES, CARDBOARD BOXES, PAPER BAGS AND PLASTIC PACKING BAGS

 

 

South Korea

     J. CREW and Design (with oarsman and underline)    96/34995    08-09-96   
400578    3/26/1998    REGISTERED

 

LOGO [g24244g04u43.jpg]

 

12: TOILETRY CASES

 

South Korea      J. CREW and Design (with oarsman and underline)    88-11564   
05-24-88    179206    9/19/1989    REGISTERED                                  
                         

 

LOGO [g24244g79l81.jpg]

 

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, CAPS AND HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES, DRESSES
AND GLOVES

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 25



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO

  

REG. DATE

  

STATUS

Sri Lanka      J. CREW & DESIGN (WITH LINE)    56666    12-29-88    56666   
12/29/1998    REGISTERED

 

LOGO [g24244g46n36.jpg]

 

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

Sri Lanka      J. CREW (STYLIZED)    56665    12-29-88    56665    12/29/1998   
REGISTERED                                                             25: MEN’S
AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS,
PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

Switzerland      J. CREW    9598/1993.4    08-04-93    416467    8/4/1993   
REGISTERED                                                            

9: SUNGLASSES, EYEGLASS FRAMES; CARRYING CASES FOR SUN-GLASSES AND EYEGLASSES;
PARTS AND FITTINGS FOR SUNGLASSES AND EYEGLASSES, EYEGLASS CASES; 16: RETAIL AND
MAIL ORDER CATALOGS IN THE FIELD OF CLOTHING, LUGGAGE AND CLOTHING ACCESSORIES;
18: LUGGAGE, HANDBAGS, DUFFEL BAGS, TOTE BAGS, WEEKENDER BAGS, BACKPACKS,
PURSES, COSMETICS CASES (SOLD EMPTY), SHAVING KITS (SOLD EMPTY), BILLFOLDS,
PASSPORT CASES, COIN CASES, KEY CASES, CHECKBOOK CASES, AND UMBRELLAS;

 

21: DUST RUFFLES;

 

24: HOME FURNISHINGS, INCLUDING PILLOW CASES, PILLOW SHAMS, SHEETS, BED SKIRTS,
COMFORTERS, BLANKET COVERS, DUVET COVERS, CONFORTER COVERS, BLANKETS, BED
SPREADS, QUILTS, TOWELS, WASH CLOTHS, SHOWER CURTAINS, BATH MATS, PLACEMATS,
TABLECLOTHS, NAPKINS, TABLE LINENS, WINDOW CURTAINS, AND DRAPERIES;

 

25: SHIRTS, T-SHIRTS, BLOUSES, SWEATSHIRTS, SWEATERS, VESTS, COATS, JACKETS,
TEXT TYPE: GD2 BLAZERS, PARKAS, SLICKERS, APRONS, SUITS, JUMPSUITS, PANTS,
SKI-PANTS, JEANS, SHORTS, BOXER SHORTS, SKIRTS, DRESSES, ROBES, PAJAMAS,
NIGHTGOWNS, SLIPS, BELTS, SWIMWEAR, SOCKS, LEGGINGS, TIES, BANDANNAS, SCARVES,
GLOVES, HEADBANDS, CAPS, HATS, AND FOOTWEAR;

 

42: RETAIL AND MAIL ORDER CATALOG SERVICES IN THE FIELD OF CLOTHING, LUGGAGE,
CLOTHING ACCESSORIES, AND HOME FURNISHINGS; RETAIL SERVICES IN THE FIELD OF
CLOTHING, LUGGAGE, CLOTHING ACCESSORIES AND HOME FURNISHINGS

 

Taiwan      J. CREW    88023663    05-18-99    00901593    8/16/2000   
REGISTERED                                                             24:TOWELS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 26



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Taiwan

     J. CREW    88023665    05-18-99    00917471    1/1/2001    REGISTERED     
                                                       25: BANDANAS, NECKTIES,
SOCKS, BOOTS, SHOES, HOSIERY AND BELTS; CAPS, NECKTIES, GLOVES, HOSIERY, SOCKS
AND PANTYHOSE

 

 

Taiwan

     J. CREW    83032577    05-09-94    00079957    12/15/1995    REGISTERED
                                                            42: ACTING AS AGENCY
FOR DISTRIBUTION OF CLOTHING, CLOTHING ACCESSORIES, JEWELRY AND LUGGAGE, MAIL
ORDER SERVICES IN THE FIELD OF CLOTHING, CLOTHING ACCESSORIES, JEWELRY AND
LUGGAGE; SERVICES IN IMPORT-EXPORT TRADING AND AGENT FOR QUOTATIONS, TENDERS AND
SALES OF VARIOUS PRODUCTS FOR DOMESTIC AND FOREIGN MANUFACTURES

 

 

Taiwan

     J. CREW    77/44943    09-30-88    00524921    6/1/1991    REGISTERED     
                                                       40: MEN’S AND WOMEN’S
SHIRTS, PANTS, SHORTS, SKIRTS, JACKETS, SWEATERS, SWEAT SHIRTS, SLICKERS AND
BLOUSES

 

 

Taiwan

     J. CREW (ENGLISH AND CHINESE CHARACTERS)    83063797    10-14-94    78559
   9/16/1995    REGISTERED     

 

LOGO [g24244g83g82.jpg]

 

               42: RETAIL AND MAIL ORDER CATALOG SERVICES IN THE FIELD OF
CLOTHING, CLOTHING ACCESSORIES, JEWELRY AND LUGGAGE; FACTORY, RETAIL AND
WHOLESALE OUTLET STORE SERVICES IN THE FIELD OF CLOTHING, CLOTHING ACCESSORIES,
JEWELRY AND LUGGAGE

 

 

Taiwan

     J. CREW (ENGLISH AND CHINESE CHARACTERS)    83063798    10-14-94   
00711340    5/31/1991    REGISTERED     

 

LOGO [g24244g83g82.jpg]

 

               25: CLOTHING; NAMELY SHIRTS, T-SHIRTS, BLOUSES, CAMISOLES,
SWEATSHIRTS, SWEATERS, CARDIGANS, VESTS, TUNICS, COATS, JACKETS, PARKAS,
SLICKERS, BLAZERS, SUITS, BODYSUITS, TANKTOPS, ROMPERS, JUMPSUITS, PANTS, JEANS,
SHORTS, STIRRUPS, SKIRTS, DRESSES, CHEMISES, ROBES, PAJAMAS, HOSIERY, SOCKS,
LEGGINGS, TIES, SCARVES, BANDANNAS, GLOVES, NIGHTGOWNS, BELTS, SWIMWEAR,
LINGERIE, PANTIES, BRAS, SLIPS, APRONS, EXERCISE WEAR (LEOTARDS, UNITARDS,
BICYCLE SHORTS, BRA TOPS) HEADGEAR (CAPS, HATS, HEADBANDS); FOOTWEAR (SLIPPERS,
SHOES, SNEAKERS, MULES, SANDALS, MOCASSINS, ESPADRILLES, AND THONGS) (FORMERLY
LOCAL CLASS 40)

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 27



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. CREW Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Taiwan

     J. CREW and Design (with oarsman and underline)    88023666    05-18-99   
00920845    12/16/2000    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

               25: BANDANAS, NECKTIES, SOCKS, BOOTS, SHOES, HOSIERY AND BELTS;
CAPS, NECKTIES, GLOVES, HOSIERY, SOCKS AND PANTYHOSE

 

 

Taiwan

     J. CREW and Design (with oarsman and underline)    88023664    05-18-99   
00908257    9/30/2000    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

               24: TOWELS

 

 

Thailand

     J. CREW    609945    11-15-05    Kor248756    11/15/2005    REGISTERED     
                                                       25: SHIRTS, T’SHIRTS,
SWEATERS, CARDIGANS, TUNICS, SCARVES, TIES, BANDANNAS, HEADBANDS, SHORTS, BOXER
SHORTS, PANTS (EXCEPT UNDERPANTS AND SPORTS PANTS), JEAN TROUSERS, JEAN SHIRTS,
JEAN JACKETS, STIRRUPS, SWEATSHIRTS, SWEATPANTS, BELTS, SOCKS, COATS, JACKETS,
VESTS, BLAZERS, SUITS, RAINCOATS, SLICKERS, PARKAS, SKIRTS, BLOUSES, CHEMISES,
CAMISOLES, ROBES, DRESSES, KNIT TOPS, PAJAMAS, LEGGINGS, TIGHTS, GLOVES,
NIGHTGOWNS. LINGERIE, PANTIES, BRAS, SLIPS, APRONS, SPORTSWEAR, BODYSUITS, TANK
TOPS, ROMPERS, JUMPSUITS, SKI PANTS, EXERCISE WEAR, LEOTARDS, UNITARDS, BICYCLE
SHORTS, BRA TOPS, JOGGING SUITS, SWIMWEAR, STOCKING AND UNDERWEAR, CAPS, HATS,
SLIPPERS, SHOES, SPORT SHOES, BOOTS, SNEAKERS, MULES, SANDALS, MOCCASINS,
ESPADRILLES, THONGS

 

 

Thailand

     J. CREW and Design (with oarsman and underline)    359724    05-12-98   
73859    5/12/1988    REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

               NA 38: ARTICLES OF CLOTHING; GOODS AS RECLASSIFIED IN
INTERNATIONAL CLASS 25: SHIRTS, T-SHIRTS, SWEATERS, CARDIGANS, TUNICS, CAPS,
HATS, SCARVES, TIES, BANDANNAS, HEADBANDS, SHORTS, BOXER SHORTS, PANTS (EXCEPT
UNDERPANTS AND SPORT PANTS), JEANS, STIRRUPS, SWEATSHIRTS, SWEATPANTS, BELTS,
SOCKS, COATS, JACKETS, VESTS, BLAZERS, SUITS, COATS, RAINCOATS, SLICKERS,
PARKAS, SKIRTS, BLOUSES, CHEMISES, CAMISOLES, ROBES, DRESSES, KNIT TOPS,
PAJAMAS, SOCKS, LEGGINGS, TIGHTS, GLOVES, NIGHTGOWNS, LINGERIE, PANTIES, BRAS,
SLIPS, APRONS, SPORTSWEAR, BODYSUITS, TANK TOPS, ROMPERS, JUMPSUITS, SKI-PANTS,
EXERCISE WEAR, LEOTARDS, UNITARDS, BICYCLE SHORTS, BRA TOPS, JOGGING SUITS,
SLIPPERS, SHOES (EXCEPT SPORT SHOES), SPORTSHOES, BOOTS, SNEAKERS, MULES,
(CONTINUED GDS 2) TEXT TYPE: GD2 SANDALS, MOCCASINS, ESPADRILLES AND THONGS,
SWIMWEAR

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 28



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

Turkey

     J. CREW    2005/049702    11-21-05    2005 49702    11/21/2005   
REGISTERED                                                             24: WOVEN
AND NON-WOVEN FABRICS; CURTAINS; QUILTS; COARSE GLOVES AND CLOTHES FOR SOAPING,
TOWELS; WALL COVERINGS OF TEXTILE, HANKERCHIEFS OF TEXTILE; FLAGS OF TEXTILE,
SADDLEBAGS 25: CLOTHING MADE OF ALL KINDS OF MATERIALS (INNERWEAR AND
OUTERWEAR); HOSIERY, FOOTWEAR, HEADGEAR, SPECIAL ARTICLES FOR BABIES, INCLUDED
IN THIS CLASS; TIES, BELTS

 

Turkey

     J. CREW    97/11849    08-14-97    1997011849    8/14/1997    REGISTERED
                                                            I8: ANIMAL SKINS,
HIDES, UMBRELLAS, PARASOLS AND WALKING STICKS

 

United Kingdom

     J. CREW and Design (with oarsman)    B1340825    04-08-88    B1340825   
4/8/1988    REGISTERED      LOGO [g24244g55n05.jpg]                25: SHIRTS
FOR MEN AND WOMEN; SHOES, CAPS, HATS, BANDANNAS, SHORTS, PANTS, TROUSERS, BELTS,
SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

United Kingdom

     J. CREW and Design (with oarsman)    B1545162    08-17-93    B1545I62   
8/17/1993    REGISTERED      LOGO [g24244g71p96.jpg]                9:
SUNGLASSES, SUNGLASS AND EYEGLASS FRAMES; CARRYING CASES FOR SUNGLASSES AND
EYEGLASSES; PARTS AND FITTINGS FOR SUNGLASSES AND EYEGLASSES 18: LUGGAGE,
HANDBAGS, DUFFEL BAGS, TOTE BAGS, WEEKENDER BAGS, BACKPACKS, PURSES, COSMETIC
CASES AND SHAVING CASES, ALL BEING SOLD EMPTY; BILLFOLDS, PASSPORTS CASES,
COINCASES, KEY CASES, CHECKBOOK CASES AND UMBRELLAS 24: PILLOW CASES, PILLOW
SHAMS, DUST RUFFLES, SHEETS, BED SKIRTS, COMFORTERS, BLANKET COVERS, DUVET
COVERS, COMFORTER COVERS, BLANKETS, BED SPREADS, QUILTS, TOWELS, WASH CLOTHS,
SHOWER CURTAINS, TEXTILE BATH MATS, TEXTILE PLACEMATS, TEXTILE TABLE CLOTHS,
TEXTILE NAPKINS, TABLE LINEN, WINDOW CURTAINS AND DRAPERIES

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 29



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

   APPLN. NO.    APPLN. DATE    REG. NO.    REG. DATE    STATUS

United States

     J. CREW    73/411551    01-31-83    1308888    12/11/1984    REGISTERED
                                                            18: LUGGAGE,
UMBRELLAS, HANDBAGS, DUFFEL BAGS; 25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES,
CAPS, HATS, BANDANAS, SHORTS, SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS,
SLICKERS, SKIRTS, BLOUSES, DRESSES; 42: RETAIL CATALOG SERVICES IN THE FIELD OF
CLOTHING, LUGGAGE AND CLOTHING ACCESSORIES

 

United States

     J. CREW    74/710155    08-02-95    2169873    6/30/1998    REGISTERED     
                                                       25: WOMEN’S INTIMATE
APPAREL, NAMELY, BRAS, BRA TOPS, TANKTOPS, BRIEFS, BIKINI BOTTOMS AND THONGS

 

United States

     J. CREW    75/706289    05-14-99    2462509    6/19/2001    REGISTERED     
                                                       14: NECKLACES, BRACELETS,
EARRINGS AND RINGS

 

United States

     J. CREW    78/652,755    06-17-05    3,098,101    5/30/2006    REGISTERED
                                                            35: ON LINE CATALOG
SERVICES FEATURING CLOTHING AND ACCESSORIES DISTRIBUTED BY MEANS OF A GLOBAL
COMPUTER INFORMATION NETWORK

 

United States

     J. CREW    75/676905    04-08-99    2351667    5/23/2000    REGISTERED     
                                                       35: RETAIL OUTLET AND
RETAIL STORE SERVICES IN THE FIELD OF CLOTHING AND ACCESSORIES

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 30



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

United States

     J. CREW KID    75/841909    11-05-99    2525857    1/1/2002    REGISTERED
                                                            25: CHILDREN’S
CLOTHING, NAMELY, SHIRTS, SWEATERS, CAPS, HATS, SHORTS, SWEATSHIRTS, PANTS,
BELTS FOR CLOTHING, SOCKS, JACKETS, BLOUSES, DRESSES AND HOSIERY

 

 

United States

     J. CREW UNTUCKED    78/496989    10-08-04          FILED                 
                                           25: SHIRTS, T-SHIRTS, BLOUSES,
SWEATERS, SWEAT SHIRTS, SWEAT PANTS, COATS, JACKETS, SHORTS, PANTS, SUITS,
DRESSES, SKIRTS, SWIMWEAR, UNDERWEAR, SLEEPWEAR, LOUNGEWEAR, TIGHTS, CAPS, HATS,
GLOVES, SCARVES, TIES, POCKET SQUARES, BELTS, SOCKS AND FOOTWEAR

 

 

United States

     J. CREW UNTUCKED    78/563993    02-09-05          FILED                 
                                           35: RETAIL STORES AND ON-LINE RETAIL
STORE SERVICES ALL FEATURING CLOTHING AND ACCESSORIES

 

 

United States

     SO J. CREW    76/051252    05-18-00    2735138    7/8/2003    REGISTERED
                                                           

4: SCENTED AND UNSCENTED CANDLES

 

 

Uruguay

     J. CREW    293323    02-17-97    293323    1/10/2002    REGISTERED        
                                                   

18: ALL GOODS IN CLASS

 

25: ALL GOODS IN CLASS

 

42: ALL SERVICES IN CLASS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 31



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Venezuela      J. CREW    005839    03-25-92    572    7/10/1994    REGISTERED
                                                            42: RETAIL CATALOG
SERVICES

 

Venezuela      J. CREW    005841    03-25-92          FILED                    
                                        NA 39: MEN’S AND WOMEN’S SHIRTS,
SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS, SWEATSHIRTS, PANTS, BELTS,
SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

Venezuela      J. CREW and Design (with oarsman and underline)    005838   
03-25-92          FILED

 

LOGO [g24244g98i69.jpg]

 

NA 39: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES AND DRESSES

 

Vietnam      J. CREW    4-2006-02620    02-27-06          FILED                 
                                           25: CLOTHING, FOOTWEAR, HEADGEAR

 

Virgin Islands     (US)      J. CREW          6130    12/11/1984    REGISTERED
                                                           

18: LUGGAGE UMBRELLAS, HANDBAGS, DUFFEL BAGS,

 

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANNAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES, DRESSES

 

42: RETAIL CATALOG SERVICES IN THE FIELD OF CLOTHING, LUGGAGE AND CLOTHING
ACCESSORIES

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 32



--------------------------------------------------------------------------------

J. Crew International, Inc.

J. Crew Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  APPLN. NO.   APPLN. DATE  

REG. NO.

  REG. DATE   STATUS

Virgin Islands (US)

     J. CREW       6128   3/9/1993   REGISTERED                              
              

42: RETAIL OUTLET AND RETAIL STORE SERVICES IN THE FIELD OF CLOTHING AND
ACCESSORIES

 

 

Virgin Islands (US)

     J. CREW and Design (with oarsman and underline)       6129   9/19/1989  
REGISTERED     

 

LOGO [g24244g46n36.jpg]

 

         

18: LUGGAGE UMBRELLAS, HANDBAGS, DUFFEL BAGS,

 

25: MEN’S AND WOMEN’S SHIRTS, SWEATERS, SHOES, CAPS, HATS, BANDANAS, SHORTS,
SWEATSHIRTS, PANTS, BELTS, SOCKS, JACKETS, SLICKERS, SKIRTS, BLOUSES, DRESSES;

 

42: RETAIL CATALOG SERVICES IN THE FIELD OF CLOTHING, LUGGAGE AND CLOTHING
ACCESSORIES

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 33



--------------------------------------------------------------------------------

Millard S. Drexler, Inc.

MADEWELL Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Brazil      MADEWELL    828795207    10-11-06          FILED                    
                                        25: CLOTHING NAMELY, PANTS, SHORTS,
SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES, JACKETS, OUTERWEAR,
SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

China (People’s Republic Of)      MADEWELL    FORTHCOMING    11-15-06         
FILED                                                             25: CLOTHING
NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES,
JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS,
BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR,
ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND
FLIP FLOPS

 

Colombia      MADEWELL    0700851    01-04-07          FILED                    
                                        25: CLOTHING NAMELY, PANTS, SHORTS,
SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES, JACKETS, OUTERWEAR,
SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

Ecuador      MADEWELL    176365    10-06-06          FILED                    
                                        25: CLOTHING NAMELY, PANTS, SHORTS,
SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES, JACKETS, OUTERWEAR,
SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 1



--------------------------------------------------------------------------------

Millard S. Drexler, Inc.

MADEWELL Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Egypt

     MADEWELL    194001    11-19-06          FILED                            
                               

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS, AND FLIP FLOPS

 

 

Hong Kong

     MADEWELL    300737406    10-10-06          FILED                         
                                  

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS, AND FLIP FLOPS

 

 

India

     MADEWELL    1495002    10-19-06          FILED                            
                               

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS, AND FLIP FLOPS

 

 

Indonesia

     MADEWELL    D00 2006 037392    11-17-06          FILED                    
                                       

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS, AND FLIP FLOPS

 

 

Japan

     MADEWELL    T2004-56130    06-17-04    4858862       REGISTERED           
                            

 

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 2



--------------------------------------------------------------------------------

Millard S. Drexler, Inc.

MADEWELL Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

  

APPLN. DATE

  

REG. NO.

  

REG. DATE

  

STATUS

Macao      MADEWELL    N/24595    10-17-06          FILED                    
                                        25: CLOTHING NAMELY, PANTS, SHORTS,
SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES, JACKETS, OUTERWEAR,
SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

Malaysia      MADEWELL    06019224    10-19-06          FILED                 
                                           25: CLOTHING NAMELY, PANTS, SHORTS,
SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES, JACKETS, OUTERWEAR,
SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

Mexico      MADEWELL    811973    10-10-06          FILED                    
                                        25: CLOTHING NAMELY, PANTS, SHORTS,
SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES, JACKETS, OUTERWEAR,
SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

Pakistan      MADEWELL    228240    10-11-06          FILED                    
                                        25: CLOTHING NAMELY, PANTS, SHORTS,
SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES, JACKETS, OUTERWEAR,
SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

Paraguay      MADEWELL    30746/2006    10-13-06          FILED                 
                                           25: CLOTHING NAMELY, PANTS, SHORTS,
SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS, BLOUSES, JACKETS, OUTERWEAR,
SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS, CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES. BELTS. GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 3



--------------------------------------------------------------------------------

Millard S. Drexler, Inc.

MADEWELL Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

    APPLN. NO.    

  

APPLN. DATE

  

REG. NO

  

REG. DATE

  

STATUS

Philippines

     MADEWELL    4-2006-011162    10-11-06          FILED                    
                                       

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS, AND FLIP FLOPS

 

 

Russian Federation

     MADEWELL    2006729869    10-17-06          FILED                         
                                  

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS, AND FLIP FLOPS

 

 

Thailand

     MADEWELL    645574    11-21-06          FILED                            
                               

25: PANTS (NOT BEING UNDER PANTS OR SPORTS PANTS); SPORT PANTS; SHORTS; SLACKS;
JEAN TROUSERS; SWEATPANTS; OVERALLS; SHIRTS; BLOUSES; JACKETS; UPPER OUTER
GARMENTS (NOT BEING UNDER GARMENTS OR SPORTS GARMENTS); SPORT UPPER GARMENTS;
SWEATERS; VESTS; BLAZERS; SKIRTS; DRESSES; HAT/CAPS; BANDANAS; T-SHIRTS;
SWEATSHIRTS; SOCKS; SLICKERS; SWIMWEAR; LOUNGEWEAR; SLEEPWEAR; ROBES; SCARVES;
BELTS; GLOVES; SHOES AND SPORT SHOES

 

 

Turkey

     MADEWELL    2006/048767    10-10-06          FILED                         
                                  

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS, AND FLIP FLOPS

 

 

United States

     MADEWELL    72/416485    02-24-72    968685    9/18/1973    REGISTERED     
                                                      

25: MEN’S, WOMEN’S AND CHILDREN’S CLOTHING-NAMELY, WORK-WEAR, PANTS, SLACKS,
JEANS, SHIRTS AND JACKETS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 4



--------------------------------------------------------------------------------

Millard S. Drexler, Inc.

MADEWELL Worldwide Registrations and Applications

 

 

 

COUNTRY

    

MARK

  

APPLN. NO.

   APPLN. DATE    REG. NO.    REG. DATE    STATUS

United States

     MADEWELL    77/015932    10-06-06          FILED                         
              

18: LUGGAGE, HANDBAGS, DUFFEL BAGS, TOTE BAGS, LEATHER BELTS, SMALL LEATHER
GOODS SUCH AS WALLETS, KEY CHAINS, POUCHES, LEATHER GLOVES AND UMBRELLAS;

 

25: CLOTHING, NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS,
SKIRTS, BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES,
HATS, CAPS, BANDANAS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS AND FLIP FLOPS;

 

35: ON-LINE AND IN STORE RETAIL STORE SERVICES AND CATALOG SERVICES IN THE
FIELDS OF CLOTHING, FOOTWEAR, HANDBAGS, UMBRELLAS, LUGGAGE AND BAGS, SMALL
LEATHER ACCESSORIES, KEY CHAINS AND JEWELRY

 

 

Venezuela

     MADEWELL    22918-06             FILED                                     
                      

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS, T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR,
LOUNGEWEAR, ROBES, PAJAMAS, SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS,
SNEAKERS, AND FLIP FLOPS

 

 

Vietnam

     MADEWELL    4-2006-19994    11-17-06          FILED                    
                                       

25: CLOTHING NAMELY, PANTS, SHORTS, SLACKS, JEANS, SWEATPANTS, OVERALLS, SHIRTS,
BLOUSES, JACKETS, OUTERWEAR, SWEATERS, VESTS, BLAZERS, SKIRTS, DRESSES, HATS,
CAPS, BANDANAS, SHORTS,
T-SHIRTS, SWEATSHIRTS, SOCKS, SLICKERS, SWIMWEAR, LOUNGEWEAR, ROBES, PAJAMAS,
SCARVES, BELTS, GLOVES, FOOTWEAR, SHOES, BOOTS, SNEAKERS, AND FLIP FLOPS

 

 

  Created by Cowan, Liebowitz & Latman, P.C.    Page: 5



--------------------------------------------------------------------------------

Schedule 6

(Bank Accounts; Securities Accounts)

Securities Account (subject to an account control agreement):

 

Grantor   Broker   Account No. J. Crew Operating Corp.   Evergreen Service
Company, LLC   4941009351661

Bank Accounts (subject to a deposit account control agreement):

 

Grantor   Depositary Bank   Account No. J. Crew Group, Inc.   Wachovia Bank,
National
Association   2000015151816 J. Crew Inc.   SunTrust Bank   201334585 J. Crew
Inc.   SunTrust Bank   201334097 J. Crew Inc.   SunTrust Bank   2017172873

 

Schedule 6



--------------------------------------------------------------------------------

Deposit Accounts

 

Store
Number

 

Bank Name

  Account
Number   Sub-Account
Numbers

2

  First Banking Center   40034496  

3

  Citizens National Bank   33840  

5

  South Carolina B&T   120198650  

6

  Northway Bank   29830  

8

  Key Bank   29203660  

9

  National City   3333100033  

10

  BankNorth, NA   27266437  

14

  1st Bank of Silverthome   4065502802  

16

  AMSouth Bank   87245388  

17

  National City   189209  

18

  Factory Point National   1128698  

19

  AMSouth Bank   46594523  

21

  Sovereign Bank   81033435  

22

  Bank of America   9366179990  

23

  Citizens Bank   6100169545  

27

  Wachovia   2090000803749  

28

  Northway Bank   613231  

31

  Wells Fargo   610106155  

33

  Community Bank & Trust   155093  

37

  Compass Bank   809001381  

38

  Wilmington Trust   27614736  

42

  Citizens Bank   2202532670  

44

  Five Star Bank   277788358  

45

  National City   71761401  

46

  Legacy Banks   1115003632  

48

  Wachovia   2000009172403  

51

  The Fidelity Bank   168400104  

52

  Wachovia   2000014597617  

53

  Wrentham Co-Operative   16005373  

54

  Key Bank   479681059701  

55

  Old Second National Bank   1705045365  

56

  United Community Bank   2036127344  

58

  Irwin Union Bank   39926886  

60

  Chase   718102643  

61

  Chase   722621638  

62

  American National Bank of Texas   700019722  

63

  First Bank of the Lake   101074301  

64

  Bank of America   898005961961  

66

  Bank of the West   254055080  

66

  Wells Fargo   1939413843  

Schedule 6



--------------------------------------------------------------------------------

Store
Number

 

Bank Name

  Account
Number   Sub-Account
Numbers

72

 

Wachovia

Bank of America (factory)

  2000035307899
5486854671  

4

      5486851959

24

      5493629970

25

      5486851946

30

      5486851933

39

      5486851920

49

      5486854668

57

      5505524112   HSBC   834147599  

40

     

47

        Bank of America   5562560795     Wells Fargo   5763555637     Bank of
America   898005962387     Wachovia   2000709726214  

570

     

660

        SunTrust   8801964167  

519

     

632

        Citibank   800374758  

511

      800374715

512

      800374723

583

      800374731   Key   479681021222  

594

      479681021230

604

      479681021248

617

      479681021255

634

      479681021016   Bank of America   9429133405  

503

      23972964

507

      9429135240

520

      9429135232

537

      4007009342

542

      9429135224

547

      9429133405

552

      71986123

560

      9429135275

Schedule 6



--------------------------------------------------------------------------------

Store
Number

 

Bank Name

  Account
Number   Sub-Account
Numbers

574

      9429135267

576

      9429133405

595

      2000006158543

614

      9429137967

636

      9429133376

653

      9429133384

655

      9429133392

672

      9429133405   US Bank   823312079  

528

      153910034484

573

      488836172

582

      190918474

600

      754880292

656

     

677

      823312079   Chase   633498019  

513

      631050366

527

      705001244940

535

      622713972

549

      633498043

568

      633498050

590

      1589015849

591

      622714012

616

      631050424

620

      643950413

625

      901064807

631

      633549084

637

      192493995

651

      363669634

661

      627216534   Wells Fargo   4944051168  

506

      4944093780

521

      4944093798

522

      4944093806

546

      4944093822

548

      4944093830

555

      4944093848

558

      4944093863

592

      4944093913

608

      4944177971

610

      4944224807

621

      4944289867

652

      4944247717

Schedule 6



--------------------------------------------------------------------------------

Store

Number

 

Bank Name

  Account
Number   Sub-Account
Numbers

659

      4944177989

673

      4944265289   Wachovia   2000006158543  

67

     

505

     

530

     

531

     

543

     

544

     

545

     

553

     

565

     

575

     

595

     

603

     

606

     

607

     

611

     

612

     

622

     

624

     

640

     

645

     

662

     

676

     

683

     

691

     

696

        Bank of America (retail)   5486854684  

59

      5562559078

68

      556256740

69

      8981720896

306

      5562560494

307

      5562560724

502

      5486852589

504

      5486854642

508

      5486854639

510

      5486854626

517

      5486854613

523

      5486854600

524

      5486854590

526

      5486852259

529

      5486852246

Schedule 6



--------------------------------------------------------------------------------

Store
Number

  

Bank Name

   Account
Number    Sub-Account
Numbers 532          5507477018 538          5486852233 541          5486852220
550          5486852217 554          5486852204 557          5486852194 559   
      5486852181 562          5486852178 567          5507478855 572         
5486852165 577          5486852152 578          5486852149 584         
5486852123 585          5486852110 586          5486852107 589         
5486852097 596          5486852084 599          5486852068 605         
5486852055 609          5486852042 613          5486852039 623         
5487721538 627          5486852026 628          5486852013 630         
5488743065 635          5486852000 638          5486851991 639         
5495582170 641          5486851988 646          5486851975 647         
5486851962 675          5505520158 679          5507484182 680         
5562559175 685          5562559191 688          5562559201 689         
5562561846 690          898005960360 693          898003801900 697         
898003801845 703          898005960373    Chase    323187536   

Schedule 6



--------------------------------------------------------------------------------

Store
Number

  

Bank Name

   Account Number    Sub-Account
Numbers 501          323187536 516          323187536 539          323187536 540
         323187536 581          323187536 649          323187536 668         
323187536 682          323187536 700          323187536 587    LaSalle Bank
Midwest    5893069517    514       5893069517    615       5893069517    701   
Wells Fargo    5763556353    679    Wells Fargo    5763556353    308    Wachovia
Bank    2000036887059    509    Chevy Chase Bank    1624300740    525   
Banknorth    138003661    532    BB&T    5135715427    533    Bank of the West
   898004825    561    Hillcrest Bank    10026654    563    HSBC    148018211   
565    Citibank    759178285    566    LaSalle Bank    5405484436    588   
First National Bank of CO    242421    593    AMSouth Bank    1004078561    597
   Citizens Bank    6101281055    601    Chevy Chase Bank    1074303857    602
   Highland Bank    3010014677    618    National City    96463682    619    Sky
Bank    6700020464    633    BB&T    5182873294    643    National City   
967011017    644    Valley National Bank    40744841    648    Canandaigua
National B&T    1101037872    650    Fifth Third Bank    7160916800    671   
National City    649900484    681    Captiol One    3620209138    684    Mid
City Bank    71196    686    Compass Bank    29688133    687    Bank of America
   898005962371   

Schedule 6



--------------------------------------------------------------------------------

Store
Number

  

Bank Name

   Account Number    Sub-Account
Numbers 694    Bank of America    898005962067    695    Wells Fargo   
5763556338    699    Bank of America    5562569767    707    Wachovia Bank   
2000036893069       Chase - Corp Concentration    22073673       Wachovia - Corp
Concentration    2000015151816       Bank of America - Payroll (Corp)   
213010119       Suntrust Payroll Account    201334607       Suntrust
Concetration Account    201334585      

Suntrust Refund

   200825763       Checks         

Suntrust Outlet Store

   201712873      

Suntrust Depository

         Account    201334097   

Schedule 6



--------------------------------------------------------------------------------

Schedule 7

(Commercial Tort Claims)

None.

Schedule 7